U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
CPD/CPB
NUMBER:
5100.08, CN-1
DATE:
September 4, 2019

Inmate Security Designation and Custody
Classification
/s/
Approved: Kathleen Hawk Sawyer
Director, Federal Bureau of Prisons

This Change Notice (CN) implements the following changes to Program Statement 5100.08,
Inmate Security Designation and Custody Classification, dated September 12, 2006, in light
of the FIRST STEP Act.
The highlighted text was added to INTRODUCTION:
The Bureau of Prisons shall designate the place of the prisoner's imprisonment, and shall, subject
to bed availability, the prisoner's security designation, the prisoner's programmatic needs, the
prisoner's mental and medical health needs, any request made by the prisoner related to faithbased needs, recommendations of the sentencing court, and other security concerns of the Bureau
of Prisons, place the prisoner in a facility as close as practicable to the prisoner's primary
residence, and to the extent practicable, in a facility within 500 driving miles of that residence.
The highlighted text was added and the deleted text is struck through in Chapter 5,
MANAGEMENT VARIABLES AND PUBLIC SAFETY FACTORS:
D

Release Residence. The Bureau of Prisons attempts to place each inmate in an
institution that is reasonably close to the anticipated release area. Ordinarily,
placement within 500 miles of the release area is to be considered reasonable,
regardless of whether there may be an institution closer to the inmate’s release
area. To the extent practicable, placement to the closest facility within 500
driving miles of the release area will be considered reasonable, subject to bed
availability, the prisoner’s security designation, the prisoner’s programmatic
needs, the prisoner’s mental and medical health needs, any request made by the

prisoner related to faith-based needs, recommendations of the sentencing court,
and other security concerns of the Bureau of Prisons. This MGTV may also apply
to inmates who are within 36 months of release.
E

Following are example situations: facility activation; population pressures
affecting available appropriate-level bed space within 500 driving miles of the
inmate’s anticipated release residence; gang/security concerns.

Additionally highlighted text was added and the deleted text is struck through in Chapter 7,
Institution Classification Transfers.
2. NEARER RELEASE TRANSFERS (Code 313). Once the inmate has been transferred
within 500 driving miles of his or her release residence, no further referrals will be made for
nearer release transfer consideration. further referrals can be considered for nearer release
transfer consideration subject to bed availability, the prisoner’s security designation, the
prisoner’s programmatic needs, the prisoner’s mental and medical health needs, any request
made by the prisoner related to faith-based needs, recommendations of the sentencing court,
and other security concerns of the Bureau of Prisons.

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD/CPB
P5100.08
9/12/2006
Inmate Security
Designation and Custody
Classification

1. PURPOSE AND SCOPE. This Program Statement provides policy
and procedure regarding the Bureau of Prisons inmate
classification system. The classification of inmates is
necessary to place each inmate in the most appropriate
security level institution that also meets their program
needs and is consistent with the Bureau’s mission to protect
society.
The Bureau’s classification, designation and
redesignation procedures are consistent with the
statutory authority contained in 18 U.S.C. § 3621(b). All
classification, designation and redesignation decisions
are made without favoritism given to an inmate’s social
or economic status.
2. PROGRAM OBJECTIVES.
Statement are:

The expected results of this Program

a. Each inmate will be placed in a facility commensurate
with their security and program needs through an objective
and consistent system of classification which also allows
staff to exercise their professional judgement; and,
b. Staff will systematically and objectively review an
inmate’s classification making the environment in which
they are housed safer for both inmates and staff while
protecting the public from undue risk.
3. SUMMARY OF CHANGES. This revision incorporates Executive
Staff decisions 03-04-05 and 99-03-03, as well as other
procedural changes such as the movement of most
designation/redesignation functions (04-08-17) to the
Designation and Sentence Computation Center (DSCC), Grand
Prairie, Texas.
a. The scoring item “Type of Prior Commitment” has been
replaced with “Criminal History Score.” (Chapter 4, Page 8 and
Chapter 6, Page 5)

P5100.08
9/12/2006
Page 2
b. A new scoring item for inmate “Age” has
been added. (Chapter 4, Page 12 and Chapter 6,
Page 8)
c. A new scoring item for “Education Level” has
been added. (Chapter 4, Page 12 and Chapter 6, Page 8)
d. The “Drug/Alcohol Abuse” scoring item has been added to
the BP-337 and has moved from Section C (Custody Scoring) of
the BP-338 to Section B (Base Scoring) of the BP-338. (Chapter
4, Page 13 and Chapter 6, Page 9)
e. The “Mental/Psychological Stability” scoring item
has been discontinued.
f. The “Responsibility Demonstrated” scoring item
has been replaced with “Living Skills” and “Program
Participation.” (Chapter 6, Page 10)
g. Instructions for scoring the “Family/Community
Ties” scoring item have been clarified. (Chapter 6, Page
13)
h. The floor for the Violent Behavior PSF has been
reduced from High to Low Security. (Chapter 5, Page
9)
i. New cutpoints and a new Custody Variance Table have
been developed.
(Chapter 1, Page 2 and Chapter 6, Page 15)
j. An expiration date for the Greater Security
Management Variable has been added.
(Chapter 5, Page 5)
k. The criteria for the Deportable Alien PSF
has been clarified. (Chapter 5, Page 9)
l. Text has been added that formalizes the Bureau’s past
and current practice of continually assessing the
effectiveness of its inmate classification process. (Program
Statement Section 6)
m. Text has been added that encourages DSCC staff to
consider using a Management Variable when designating inmates
where age is largely the contributing factor in the inmate’s
placement. (Chapter 5, Page 5)
n. Text has been revised that requires the entry of
supporting information in the BP-337 “REMARKS SECTION”
when there is
Pre-Sentence Investigation Report information relevant to that
scoring item. (Chapter 4, Page 13)

P5100.08
9/12/2006
Page 3
o. The DSCC Administrator will ensure that designation/
redesignation decisions are applied consistently on a
bureau- wide basis. (Chapter 4, Page 14)
p. DSCC staff must contact the sentencing court if a
Statement of Reasons is not received at the time a request
for designation is made. (Chapter 3, Page 1)
q. Inmates who currently qualify for unescorted transfer
may be transported by family members via POV from one camp to
another camp.
(Chapter 7, Page 8)
r. The appendices on Sentence Procedures, Institutions
Missions and Parolable Institutions have been removed
from the manual, but will be available on the CPB
website.
s. The Offense Severity Scale, Definition of Roles
involved in Drug Offenses and the Special Instructions
appendices have been combined into one appendix.
t. All transfer requests under codes 309 - Disciplinary and
323 - Close Supervision will be directed to the Designation and
Sentence Computation Center. “W REDES C” has been eliminated and
“W REDES D” has been changed to “W REDES R” to reflect routine
redesignations.
(Chapter 7, Page 2)
u. The female versions of the BP-337 and BP-338 have been
discontinued although certain policies and procedures
specific to female offenders are maintained i.e. security
levels, cutpoints, Public Safety Factors and Management
Variables.
v. The “Release on Own Recognizance” scoring item
has been discontinued. (Chapter 4, Page 5)
w. The description of Management Variable “U” has been
revised to include all long-term detainees. It no longer applies
solely to Mariel Cuban Detainees.
(Chapter 5, Page 4)
x. The medical transfer code descriptions were
revised to include “Level of Care” language. (Chapter 7,
Pages 21-22)
y. The criteria for the Prison Disturbance PSF
has been clarified. (Chapter 5, Page 10)

P5100.08
9/12/2006
Page 4
4.

DIRECTIVES AFFECTED
a.

Directive Rescinded
P5100.07

b.

Directives Referenced
P5070.10
P5070.11
P5110.15
P5111.03
P5140.35
P5141.02
P5180.04
P5215.05
P5216.05
P5264.07
P5270.07
P5280.08
P5553.07
P5800.13
P7310.04

5.

Security Designation and Custody Classification
Manual (9/3/99)

Responses to Judicial Recommendations and U.S.
Attorney Reports (6/30/97)
Study and Observation Report (12/31/97)
Notifications of Release to State and Local
Law Enforcement Officials (8/30/00)
Mariel Cuban Detainees (10/25/99)
Transfer of a Prisoner to State Custody Prior
to Release from the Federal Sentence
(9/12/01)
Sex Offender Notification and Registration
(12/14/98)
Central Inmate Monitoring System (8/16/96)
Youth Corrections Act (YCA), Inmates and
Programs (3/17/99)
Juvenile Delinquents (9/1/99)
Telephone Regulations for Inmates (1/31/02)
Inmate Discipline and Special Housing Units
(12/29/87)
Furloughs (2/4/98)
Escapes/Deaths Notifications (2/10/06)
Inmate Systems Management Manual (6/28/02)
Community Corrections Center (CCC) Utilization
and Transfer Procedure (12/16/98)

STANDARDS REFERENCED
a.

American Correctional Association 2nd Edition Standards for

Administration of Correctional Agencies:

2-CO-4B-01

b. American Correctional Association 4th Edition Standards
for Adult Correctional Institutions: 4-4132, 4-4296, 4-4300, 44306, and 4-4444
c. American Correctional Association 4th Edition
Performance- Based Standards for Adult Local
Detention Facilities:
4- ALDF-1A-10, 4-ALDF-2A-31, and 4-ALDF-2A-37

P5100.08
9/12/2006
Page 5
6. ACTION. All inmate classification decisions and related
actions will be made in accordance with the procedures in this
Program Statement and are effective immediately. Implementation
for each inmate shall occur in accordance with his or her next
regularly scheduled custody review. Those cases that have a
security level increase as a direct result of the initial
implementation of this policy will not ordinarily be
transferred to a higher security facility.
Bureau
institutions may submit lists of these inmates to the DSCC in
lieu of a Request for Management Variable for application of an
appropriate Management Variable.
In accordance with the procedures set forth in this manual, a
Transfer Request/Application of Management Variable must be
submitted to the DSCC for those cases that have a security
level decrease, for transfer to a lesser security level
facility or application of an appropriate Management Variable.
This Program Statement authorizes the continuation of the
Bureau’s Inmate Classification Workgroup under the direction of
the Assistant Director, Correctional Programs Division or
his/her designee. The Assistant Director (CPD) will select and
replace workgroup members, on an as-needed basis, with subject
matter experts in inmate classification and related disciplines
who represent institutions, Regional Offices and the Central
Office.
The Inmate Classification Workgroup or its subgroups will meet
or video conference at least annually to assess the overall
effectiveness of the inmate classification system and report as
appropriate their findings and recommendations to the Director
and the agency’s Executive Staff. Consideration may be given to
include institutional staff with experience at various security
and custody levels.

/s/
Harley G. Lappin
Director

P5100.08
9/12/2006
Table of Contents
TABLE OF CONTENTS

Introduction

. . . . . . . . . . . . . . . . . . . . . Chapter 1

Definitions . . . . . . . . . . . . . . . . . . . . . . Chapter 2
Security Designation Procedures for New Commitments .

Chapter 3

Inmate Load and Security Designation Form, BP-337 . .

Chapter 4

Management Variables and Public Safety Factors

. . ..

Chapter 5

Custody Classification Form Instructions, BP-338

.

.

Chapter 6

Inmate Transfer . . . . . . . . . . . . . . . . . .

.

Chapter 7

Offense Severity Scale/Definition of Roles involved in
Drug Offenses/Special Instructions . . . . . . . . . Appendix A
Waiver for Misdemeanants

. . . . . . . . . . . . . .

Appendix B

Standard Abbreviations/Terms (BP-337) . . . . . . . .

Appendix C

Request for Transfer/Application of Management
Variable (409)

Appendix D

. . .

The Sentence Procedures Appendix, Institution Missions
Appendix and the Parolable Institutions Appendix can be found
on the Correctional Programs Branch (CPB) web page.
Quarterly updates
will be made based upon submissions by the respective regions
to the DSCC Administrator.

P5100.08
9/12/2006
Chapter 1, Page 1
INTRODUCTION

Bureau of Prisons (BOP) institutions are classified into
one of five security levels: MINIMUM, LOW, MEDIUM, HIGH, and
ADMINISTRATIVE based on the level of security and staff
supervision the institution is able to provide.
An institution’s level of security and staff supervision
is based on the following factors:
!
!
!
!

mobile patrol;
towers;
perimeter barriers;
detection devices;

!
!
!
!

internal security;
type of inmate housing;
inmate-to-staff ratio; and,
any special institutional mission.

Similarly, BOP inmates are classified based on
the following factors:
•

The level of security and supervision the inmate
requires; and,

•

The inmate’s program needs, i.e., substance abuse,
educational/vocational training, individual
counseling, group counseling, or medical/mental
health treatment, etc.

In summary, the initial assignment (designation) of an inmate
to a particular institution is based primarily upon:
•

The level of security and supervision the inmate
requires;

•

The level of security and staff supervision the
institution is able to provide; and,

•

The inmate’s program needs.

Additional factors that are also considered when designating
an inmate to a particular institution include, but are not
limited to:
•

The inmate’s release residence;

•

The level of overcrowding at an institution;

•

Any security, location or program recommendation made
by the sentencing court;

P5100.08
9/12/2006
Chapter 1, Page 2
•

Any Central Inmate Monitoring issues (see
Program Statement Central Inmate
Monitoring Program);

•

Any additional security measures to ensure
the protection of victims/witnesses and the
public in general; and,

•

Any
other
factor(s)
which
may
involve
the
inmate’s confinement; the protection of society;
and/or the safe and orderly management of a BOP
facility.

Initial designations to BOP institutions are initiated, in
most cases by staff at the Designation and Sentence
Computation Center (DSCC), Grand Prairie, Texas, who assess
and enter information from the sentencing court, U.S. Marshals
Service,
U.S. Attorneys Office or other prosecuting authority and the
U.S. Probation Office about the inmate into a computer database
(SENTRY).
The Bureau of Prisons shall designate the place of the
prisoner's imprisonment, and shall, subject to bed
availability, the prisoner's security designation, the
prisoner's programmatic needs, the prisoner's mental and
medical health needs, any request made by the prisoner related
to faith-based needs, recommendations of the sentencing court,
and other security concerns of the Bureau of Prisons, place
the prisoner in a facility as close as practicable to the
prisoner's primary residence, and to the extent practicable,
in a facility within 500 driving miles of that residence.
SENTRY then calculates a point score for that inmate which
(for example, 18 points) is then matched with a commensurate
security level institution.
Security
Level

Custody
Level

Male

Female

MINIMUM

COMMUNITY and
OUT

0-11 points

0-15 points

LOW

OUT and IN

12-15 points

16-30 points

MEDIUM

OUT and IN

16-23 points

*

HIGH

IN and MAXIMUM

24+ points

31+ points

ADMINISTRATIVE

All custody
levels

All point
totals

All
point

P5100.08
9/12/2006
Chapter 1, Page 3
An inmate’s security point score is not the only factor used
in determining a commensurate security level for an inmate. The
application of a PSF or MGTV could effect placement at either
a higher or lower level institution than the specified point
total indicates. (SEE CHAPTER 5 FOR MORE DETAILED INFORMATION)
NOTE:

A security level cannot be assigned by SENTRY without
completing an Inmate Load and Security Designation
Form. If an inmate has not been assigned a security
level, SENTRY will automatically assign “UNKNOWN” as
the security level.
* Female security level institutions are classified
as Minimum, Low, High and Administrative.
Once all necessary information has been entered into the
SENTRY database, a DSCC or Medical Designations Officer,
(hereafter, Designator) selects an institution for service of
sentence based on all the previously mentioned factors.
Redesignations (transfers) from one Bureau institution to
another are considered in much the same manner using many of
the same factors used at the time of initial designation. In
addition, the inmate’s institutional adjustment and program
performance are also carefully reviewed when redesignation is
considered.
Finally, an initial custody level (COMMUNITY, IN, OUT, MAXIMUM)
is also assigned to the inmate that is consistent with the
institutions mission. (See previous chart). An inmate’s custody
level within any given security level institution is routinely
reviewed and may change for various reasons during the period
of incarceration.

P5100.08
9/12/2006
Chapter 2, Page 1
DEFINITIONS

ADMINISTRATIVE INSTITUTION. An institution with a special
mission, where inmates are assigned based on factors other than
security and/or staff supervision (for example, medical/mental
health, pretrial and holdover). Administrative institutions are
designed to house all security level inmates.
CENTRAL INMATE MONITORING (CIM). The Bureau monitors and
controls the transfer, temporary release, and community
activities of certain inmates who present special needs for
management. Such inmates, known as Central Inmate Monitoring
cases, require a higher level of review prior to any
movement outside the institution.
CLASSIFICATION. The systematic subdivision of inmates into
groups based on their security and program needs.
COMMUNITY CUSTODY. The lowest custody level assigned to an
inmate which affords the lowest level of security and staff
supervision. An inmate who has COMMUNITY custody may be eligible
for the least secure housing, including any which is outside the
institution's perimeter, may work on outside details with
minimal supervision, and may participate in community-based
program activities if other eligibility requirements are
satisfied.
CONTRACT FACILITY. A state or local prison, institution,
facility, jail, or other non-federal enterprise that
contracts with the Bureau to house federal inmates (i.e.,
Community Corrections Center).
Contract facilities are
contracted and supervised by the CCMs.
CRIMINAL HISTORY POINTS. Criminal History Points are used to
calculate the Bureau’s Criminal History Score. The Criminal
History Points is the calculation, as specified by the U.S.
Sentencing Commission Guidelines (Guidelines Manual, Chapter 4),
which assigns a numerical value based on the individuals entire
criminal record of convictions. Ordinarily, the Criminal History
Points are calculated by the United States Probation Office.
CRIMINAL HISTORY SCORE (CHS). The CHS is one of the factors used
to calculate the inmate’s security point total. The CHS is
derived from the Criminal History Points whereby the Criminal
History Points fall into one of six categories.

P5100.08
9/12/2006
Chapter 2, Page 2
CURRENT OFFENSE. For classification purposes, the current
offense is the most severe documented instant offense
behavior regardless of the conviction offense.
CUSTODY CLASSIFICATION. The review process to assign a custody
level based on an inmate’s criminal history, instant offense,
and institutional adjustment. A custody level (i.e., COMMUNITY,
OUT, IN, and MAXIMUM) dictates the degree of staff supervision
required for an individual inmate.
DESIGNATION. An order from the DSCC indicating the initial
facility of confinement for an inmate.
DESIGNATION FACILITY (DFCL). Each of the separate missions
within an institution for designation purposes. Each DFCL is
shown as a separate line on the Population Report and has
its own security level and destination (DST) assignment.
Designations are made to a DFCL
code rather than to a facility (FACL) code.
JUDGMENT. The official court document (e.g., Judgment and
Commitment Order or Judgment in a Criminal Case) which is signed
by the Judge. The Judgment contains the offense(s) for which the
court imposes its sentence, which ordinarily includes a
financial, confinement and supervision obligation.
HISTORY. The inmate's entire background of criminal convictions
(excluding the current offense) and institutional disciplinary
findings used to assess points related to his/her history of
violence and/or history of escape.
IN CUSTODY. The second highest custody level assigned to an
inmate which requires the second highest level of security and
staff supervision. An inmate who has IN custody is assigned to
regular quarters and is eligible for all regular work
assignments and activities under a normal level of
supervision.
Inmates with IN custody are not eligible for work
details or programs outside the institution's secure perimeter.
LEGAL RESIDENCE. The inmate’s local and state address as
reported by the United States Probation Office at the
time of conviction.
LONG-TERM DETAINEE.

A non-U.S. citizen (alien) who has:

•

finished serving a local, state, or federal sentence;

•

completed immigration proceedings that have resulted
in an order of deportation, exclusion, or other
means of

P5100.08
9/12/2006
Chapter 2, Page 3
removal by either the Executive Office for
Immigration Review (EOIR), or the Bureau of
Immigration and Customs Enforcement (ICE), formerly
the Immigration and Naturalization Service (INS);
and,
•

cannot be removed from the country for various reasons.

MANAGEMENT SECURITY LEVEL (MSL). Management Security Level is
the security level assigned by the DSCC Administrator or
designee to an inmate upon application of any of the
following Management Variables:
•

PSF Waived;

•

Greater Security; and,

•

Lesser Security.

Based on these Management Variables, the Management
Security Level will normally be one security level greater
or lesser than the scored security level.
MANAGEMENT VARIABLE. A Management Variable (MGTVs) reflects and
supports the professional judgment of Bureau staff to ensure
the inmate’s placement in the most appropriate level
institution.
A Management Variable(s) is required when
placement has been made and/or maintained at an institution
level inconsistent with the inmate’s security score — a score
which may not completely/ accurately reflect his or her
security needs.
MAXIMUM CUSTODY. The highest custody level assigned to an inmate
requiring the highest level of security and staff supervision.
An inmate with MAXIMUM custody requires ultimate control and
supervision. This classification is for individuals who, by
their behavior, have been identified as assaultive, predacious,
riotous, serious escape risks, or seriously disruptive to the
orderly running of an institution. Accordingly, quarters and
work assignments are assigned to ensure maximum control and
supervision. A custody change to or from MAXIMUM custody must be
justified thoroughly on the BP-338 form and maintained
permanently in the Inmate Central File.
MISDEMEANANT. An inmate convicted of an offense for which the
maximum penalty is one year or less. Such inmates may not be
transferred to a High security institution without first
signing a waiver.
18 U.S.C. § 4083 prohibits
placement of such inmates in "penitentiaries" without their
consent; however, the Bureau broadens that prohibition to
include any High security institution. A sample of the waiver
is provided in Appendix B.

P5100.08
9/12/2006
Chapter 2, Page 4
OUT CUSTODY. The second lowest custody level assigned to an
inmate requiring the second lowest level of security and
staff supervision. An inmate who has OUT custody may be
assigned to less secure housing and may be eligible for work
details outside the institution's secure perimeter with a
minimum of two-hour intermittent staff supervision.
PAROLE, MANDATORY RELEASE, OR SPECIAL PAROLE TERM VIOLATOR.
Violators are inmates who were released from Bureau custody to
the supervision of a D.C. or U.S. Probation Officer (USPO) and
have violated the conditions of their release. These violators
are returned to Bureau custody and are required to have a
parole hearing within certain time limits.
The purpose of
this is to provide the inmate with an in-person hearing before
the U.S. Parole Commission (USPC) to determine if the inmate
has violated the conditions of parole, mandatory release, or
special parole. Therefore it is necessary to temporarily place
these individuals at parolable institutions in order to
conduct parole hearings.
PRIVATIZED FACILITY. A prison, institution, or other
correctional facility that is operated or supervised by a
non- governmental entity.
Privatized facilities are
managed by private organizations or individuals with
oversight provided by Bureau staff.
PUBLIC SAFETY FACTOR. There are certain demonstrated behaviors
which require increased security measures to ensure the
protection of society. There are nine Public Safety Factors
(PSFs) which are applied to inmates who are not appropriate for
placement at an institution which would permit inmate access to
the community (i.e., MINIMUM security). The application of a PSF
overrides security point scores to ensure the appropriate
security level is assigned to an inmate, based on his or her
demonstrated current or prior behavior.
REDESIGNATION. The reassignment of an inmate from one
institution to another after initial designation. Unit staff
submit a request to the DSCC, and the inmate’s case is reviewed
for possible transfer. Approval of a redesignation results in an
order from DSCC staff indicating a correctional institution to
which an inmate is to be transferred. The actual movement of an
inmate from one institution or facility to another is referred
to as a transfer.
RELEASE RESIDENCE. The verifiable destination to which an inmate
realistically plans to reside upon release from Bureau custody.
The inmate must provide proof of residence to his or her unit
staff. Staff will rely upon the following references to assist
in verification: Presentence Investigation Report/USPO

P5100.08
9/12/2006
Chapter 2, Page 5
verification; telephone and visiting lists; and, incoming and
outgoing mail.
SECONDARY DESIGNATION. The second part of a two part
designation, usually after a temporary designation to
receive medical/mental health treatment or to participate in
a specific institutional program or parole hearing.
SECURITY LEVEL. Used to describe the structural variables and
inmate-to-staff ratio provided at the various types of Bureau
institutions (i.e., Minimum, Low, Medium, High). It also
identifies the institution type required to house inmates
based on their histories, institutional adjustment, and Public
Safety Factors as well as the physical security of the
institution to include mobile patrols, gun towers, perimeter
barriers, housing, detection devices, inmate-to-staff ratio,
and internal security.
STATEMENT OF REASONS. The Statement of Reasons (SOR) is an
attachment to the criminal judgment (Judgment and Commitment
Order; Judgment in a Criminal Case) which indicates the reason
for the court’s final sentence, and other sentencing related
issues (e.g., resolution of disputed issues, changes in
scoring, statements of court intent, etc.). It is required in
every felony case where the sentencing range exceeds 24 months,
or whenever there is a departure from the U.S. Sentencing
Guidelines range.
The court may complete an SOR even if not
required.
STUDY CASE. A study case is an inmate who is committed for a
period of study and observation pursuant to 18 U.S.C. §§
3552(b) or (c)), 4241(b) or (d), 4242(a), 4243(a) or (b),
4244(b),
4245(b), 4246(b), or 4247(b) or (c)). An inmate committed for a
study and observation will be referred to the Central Office
Medical Designator in the Office of Medical Designations and
Transportation (OMDT) for designation to a facility that can
complete the study, considering any specific medical or
psychiatric issues which should be addressed. The Central Office
Medical Designator should attempt to place the inmate in the
most suitable facility compatible with the offender's security
and custody needs, closest to the court and available resources.

P5100.08
9/12/2006
Chapter 3, Page 1
SECURITY DESIGNATION PROCEDURES FOR NEW COMMITMENTS

The Designation and Sentence Computation Center will
ordinarily complete the initial designation within three
working days of receiving all the necessary documentation from
the U.S. Marshals Service (USMS) and the U.S. Probation
Officer (USPO) which includes the following: the Presentence
Investigation Report (PSR), Judgment, Statement of Reasons
(SOR), and Central Inmate Monitoring (CIM) documentation (in
cases where a CIM assignment is necessary).
The DSCC will refer all requests for initial designation with
potential medical/mental health concerns to the Office of
Medical Designations and Transfers (OMDT), Health Services
Division, Washington, D.C. no later than the following work
day.
1.

DESIGNATION PROCEDURES

The following is the normal chronology of an initial designation.
a.

The inmate is sentenced.

b. The Clerk of the Court transmits the Judgment and
Commitment Order (old law cases) or Judgment in a
Criminal Case (new law cases) to the USMS.
c. The USMS makes a request to the DSCC advising
that the inmate is now ready for designation to a
facility.
d. If it has not already been provided, DSCC staff must
contact the necessary officials (USPO or USMS) for the
following: two copies of the PSR, a copy of the Judgment, to
include the SOR, and the Individual Custody and Detention
Report (USM-129).
If the SOR is not provided with the Judgment, DSCC staff will
make a reasonable effort to obtain a copy by contacting the
Court or USPO.
If no SOR
was prepared for the case or cannot be obtained, DSCC staff
will note this in the “Remarks” section of the BP-337 and
proceed with the designation process. These procedures will
ensure the Bureau is following the intentions of the Court when
designating a facility, as the SOR may contain information
which overrides the PSR and may affect scoring decisions.
Based on a review of the data, DSCC staff will determine whether
a non-federal facility should be designated. If a PSR has not
been prepared, DSCC staff will complete a National Crime

P5100.08
9/12/2006
Chapter 3, Page 2
Information Center (NCIC) and National Law Enforcement
Telecommunication System (NLETS) criminal history check to
obtain background information.
DSCC staff will then load
appropriate information on the SENTRY Update Security
Designation screen with a notation that no PSR was available.
DSCC staff will contact the USPO and
request that a Postsentence Investigation Report be prepared,
and forwarded to the designated facility.
DSCC staff
will document this contact on the SENTRY Update Security
Designation Screen.
Frequently, in cases involving Reentry after Deportation,
Presentence/Postsentence Investigation Reports are not
prepared. In those particular cases, a Magistrate Information
Sheet may be used. A Magistrate Information Sheet is a document
prepared by
U.S. law enforcement officials. This document contains a summary
of the facts related to the defendant's arrest and prior
criminal/personal history. This information is primarily
obtained through the arresting officer's report, the FBI Rap
Sheet and an interview with the defendant.
If more than six months has elapsed since the PSR was prepared,
DSCC staff will contact the USPO to determine if there is any
new or significant information that should be considered. If
the offender was a study case before final sentencing, DSCC
staff will take into consideration the results of that study in
completing the designation request. The result of the study may
be obtained from a PSR, a summary report, or any other
information available.
If offense or background information is not available
prior to designation, an inmate must be designated to at
least a Low security level institution. When information is
obtained, the institution may request redesignation, if
appropriate.
e. The DSCC uses classification material and SENTRY to
determine if Central Inmate Monitoring (CIM) precautions need to
be taken. This includes a name search to determine if the
offender was previously confined under the current or previous
register number. If new to the Bureau, the inmate must be loaded
into SENTRY and "admitted" to the DSCC "facility," with any
appropriate CIM assignment(s) entered. DSCC staff will identify
the documents used to support CIM assignments and forward the
documents to the designated institution.
f. DSCC staff will complete and enter into SENTRY an Inmate
Load and Security Designation form (BP-337) on all cases with
terms exceeding 30 days. The DSCC staff member loading the data
has the discretion to complete a hard copy version or may enter
the information directly into SENTRY.

P5100.08
9/12/2006
Chapter 3, Page 3
DSCC staff must determine if there is a break in custody when
the inmate is transferring to federal custody after service of
a state sentence.
The DSCC usually has
access to this type of information for jail credit purposes.
If there is no physical release from custody,
DSCC staff will consider the state offense as part of the
current term of confinement for classification purposes and
will not assign any history points for the state offense.
g. Each work day, DSCC Designation Officers determine which
cases require designation by displaying a SENTRY Daily Log for
a listing of those cases entered the previous day (also to
include weekends and holidays).
The
Designator displays the Initial Designation Data screen and
follows the prompts on the screen. This will lead the
Designator through a display of the “CIM Clearance and
Separatee Data” screen and “Update Security Designation”
screen.
A list of the appropriate security level
facilities will appear in order of proximity to the inmate’s
legal residence (based on mileage calculated by SENTRY). The
final screen in this series requires that the reason for
designation be entered, as well as any clearance remarks by
the DSCC Designator.
The objective of inmate classification is to place each
inmate in the most appropriate facility for service of
sentence.
To
accomplish this, the Designator must consider all relevant
information regarding the inmate.
In accordance with Rule 38(b) of the Federal Rules of Criminal
Procedure, when the court of conviction recommends that the
inmate be retained in a place of confinement which will allow
the inmate to participate in the preparation of the appeal, the
Bureau will make every effort to place the inmate in such a
facility. If a reason exists for not placing the inmate in that
facility, the matter is called to the attention of the court
and an attempt is made to arrive at an acceptable place of
confinement.
h. SENTRY provides information on the capacity and inmate
population in each institution. Specifically, for each facility
and each Designation Facility (DFCL), SENTRY provides the Rated
Capacity, the Designation Capacity, and the percentage of each
that the facility or DFCL currently houses.
•

The Rated Capacity is a measure of the
capacity for which each DFCL was designed.

•

The Designation Capacity is the equitable
proportion of the inmates in a particular security
level that each

P5100.08
9/12/2006
Chapter 3, Page 4
designation facility having that security
level should house.
The Designation Capacity of each DFCL is based on the rated
capacities and population totals of all the DFCLs that have the
same security level. The Rated Capacity and Designation Capacity
for a facility are calculated as the total Rated Capacity and
Designation Capacity of all the DFCLs that exist within that
facility.
Designators will ordinarily use the Designation Capacity as
a guide for maintaining population balance and an equitable
distribution of inmates. However, for newly activating
institutions, Designators may designate that institution for
a percentage of initial designations.
i. The Designator assigns a facility, which may include
a privately managed facility, and will make every effort to
accommodate recommendations from the courts, ie. RDAP,
locality, etc.
j. Upon completion of the initial designation by the DSCC
Designator or Central Office Medical Designator, staff in
the following areas will make note of the designation by
monitoring SENTRY Destination Daily Logs:
(1) The receiving institution;
(2) The federal facility (MCC, Detention Center,
etc.) holding the inmate being designated;
(3) The U.S. Marshals Prisoner Transportation
Division in Kansas City, Kansas; and,
(4) The DSCC staff in cases where a
medical/mental health inmate has been referred to
OMDT.
DSCC staff will inform the USMS who has custody of the inmate
of the designation by whatever means is appropriate.
If the inmate is a former study case, DSCC staff must also
inform, via GroupWise, the Warden of the institution that
completed the study of the designation. This alerts that
facility to forward the Inmate Central File and other
records to the institution designated.
If there is a secondary designation (e.g., Parole, Special
Parole Term, Mandatory Release Violator Hearing, or following
medical treatment), DSCC staff (or Central Office Medical
Designator for

P5100.08
9/12/2006
Chapter 3, Page 5
medical cases) will notify the Warden of the secondary
institution. This will alert the secondary institution that the
inmate is designated and will be transported after the program
or medical treatment is completed. No other designation notation
is needed for a secondary designation.
k. When a designation is made, DSCC staff will forward all
supporting documents to the designated institution within two
working days. If DSCC staff believe that the inmate will arrive
at the institution in less than five calendar days, the
supporting documentation will be sent to the institution by
overnight mail, facsimile, or electronically, within one
working day of the designation.
l. The Case Management Coordinator (CMC) will monitor all
pending arrivals at that facility. However, if the institution
has separate DFCLs for specialized programs (i.e., RDAP, Sex
Offender Treatment Program, Life Connections, etc.) or for a
satellite camp, then the CMC may delegate this responsibility
to staff assigned to those specialized programs or populations.
Staff will monitor the Daily Log for that facility, and will
print a hard copy of each designation and maintain a copy on
file for 120 calendar days.
In certain facilities other
methods may be just as effective in monitoring pending
arrivals.
For example, institutions with a large holdover or
pretrial population can be monitored more effectively by running
a daily pipeline roster filtering out all “A-HLD”s and “A-PRE”s.
Staff will also monitor the arrival of classification material,
and if such material has not arrived within 10 calendar days
following the designation, the DSCC will be contacted to
determine the status of that material. Upon arrival of the
classification material, the CMC, or designee, will review that
material and verify the scoring of the Inmate Load and Security
Designation form (BP-337).
If a scoring issue and/or error is
discovered, the CMC will contact the DSCC Administrator via
GroupWise. The CMC may need to fax certain pages of the
Presentence Investigation Report to the DSCC so the case can be
appropriately reviewed. If the CMC and DSCC agree that an error
has been made, the error will be corrected by the DSCC. If the
CMC and DSCC do not agree that an error has been made, the
Central Office, Correctional Programs Administrator, will make
the final determination.
The DSCC will also be advised of any non-scoring errors or
concerns. In either circumstance, if the correction requires a
new designation, the DSCC will make any necessary changes and
will enter a new designation into SENTRY. The DSCC will then
notify the appropriate USMS office(s) of the designation
change.

P5100.08
9/12/2006
Chapter 3, Page 6
If the original designation is changed, the CMC will
forward the classification material to the newly designated
institution.
m. The CMC has oversight responsibilities for monitoring
the timely arrival of a newly designated inmate. If an inmate
serving a term of one year or more has not arrived at the
designated institution within 120 calendar days from the date
of the designation, or if an inmate serving a term of less
than one year has not arrived after 30 calendar days, staff
will use SENTRY to determine the inmate's current location:
(1) If the inmate is in a Bureau facility, staff will
contact that facility to expedite movement or ascertain
the reason for delay, and will verify whether the
designation continues to be valid; and,
(2) If the inmate is not in a Bureau facility, staff will
contact the DSCC. Upon notification, DSCC staff will contact the
appropriate authorities and ascertain why the inmate has not
arrived at the designated institution. If DSCC staff decides the
designation is no longer valid, the DSCC will cancel the
original designation.
If the designation is canceled, the packet will be returned to
the DSCC, who then will return the documentation to the
originating agency. Prior to canceling a designation, the DSCC
will enter a comment on the “CIM Clearance and Separatee Data”
screen to document the reason(s) for this action. This comment
will be the only retrievable documentation available to answer
future questions regarding the processing of the case. It may be
necessary to administratively admit the inmate in order to enter
the comment. The DSCC will also delete the associated DST
assignment.
Staff will maintain records of their efforts to monitor
designations. These records will be maintained for a period of
120 calendar days from the date of initial designation.
n. The release to the general public of an inmate's
designation or redesignation information is prohibited, for
security reasons, until the inmate has arrived at the designated
facility. An inmate confined in a Bureau facility however, may
be advised of the destination but will not be advised of the
date or time of the transfer.
However, caution should
be exercised in advising inmates of their destination. The Warden
may define cases where the designation will not be disclosed to
the inmate. Officials such as Judges and members of Congress may
be advised of designations in response to official inquiries for
their official use.

P5100.08
9/12/2006
Chapter 3, Page 7
2.

NON-ROUTINE DESIGNATION PROCEDURES

In certain cases, non-routine designation procedures for new
commitments are required. Listed below are specific examples of
non-routine designations.
a. Study Cases. The DSCC will complete an Inmate Load and
Security Designation form (BP-337) and enter it into SENTRY. The
DSCC will then notify the Central Office Medical Designator via
GroupWise requesting designation. The Central Office Medical
Designator will designate an appropriate institution for the
study. After completion of the study and final sentencing by the
court, the DSCC will enter a new Inmate Load and Security
Designation form (BP-337) into SENTRY, based on the actual
sentence imposed or other new information.
b. Medical or Mental Health. The DSCC is responsible for
receiving and evaluating information pertaining to an initial
designation. DSCC staff must attempt to ascertain whether an
inmate requires medical or mental health evaluation or
treatment. This information is ordinarily obtained from the
Presentence Investigation Report or other source documents. If
medical or mental health concerns are apparent, DSCC staff will
provide comments in the "Remarks" section of the BP-337 and enter
Y (yes) in the OMDT REF item.
DSCC staff will fax portions of
the Presentence Investigation Report pertaining to the medical
or mental health concerns, and the Judgment in a Criminal Case,
if it includes any judicial recommendations, to the Central
Office Medical Designator.
Upon review of the daily log for W DESIG M cases, the Central
Office Medical Designator will access the Inmate Load and
Security Designation form (BP-337) in SENTRY and make a
designation based on the available information, ordinarily
within three working days.
If the Central
Office Medical Designator determines there are no medical or
mental health concerns affecting placement, the DSCC will be
advised.
The DSCC will then complete the designation
to an appropriate institution.
Only the OMDT will make designations for study cases or for
cases requiring medical or psychiatric evaluation or
treatment. Designation may be made to any Bureau facility
having resources to meet the inmate's needs. The Central Office
Medical Designator will ensure that whenever a designation is
made to an DFCL inconsistent with the inmate's security level,
the appropriate Management Variable is entered.
Administrative facilities are
excluded from this requirement.

P5100.08
9/12/2006
Chapter 3, Page 8
c. Military Prisoners. The Bureau cooperates with the
Security, Force Protection and Law Enforcement Division of the
Armed Services for the transfer of military prisoners into the
Bureau's custody. These cases are coordinated through the DSCC,
in accordance with the provisions contained in Chapter 7,
Section 17(d).
d. Parole, Mandatory Release or Special Parole Term Violator
Hearing. For designation purposes, the U.S. Parole Commission
(USPC) provides the revocation packet and a copy of the alleged
violator's Presentence Investigation Report to the DSCC. The
DSCC will complete an initial designation to a violator hearing
site, and a secondary designation to a post-hearing institution
for service of the violator term. The Security Designation Data
screen will indicate the inmate is to be housed as a holdover
at the violator hearing site.
Once the designation has been completed, the DSCC will
notify the U.S. Marshals Office of the designated institution,
and mail the violator packet to that institution. The USPC will
receive notification via Groupwise.
If after the hearing, new information causes a change in the
secondary designation (i.e., short-term parole date),
institution staff will contact the DSCC for appropriate
action.
•

In cases where the projected release date (PRD) is
between 60 to 120 days from the date of hearing,
the DSCC will consider changing the secondary
designation to the nearest appropriate facility.

•

In cases where the PRD is 60 days or less from the
date of hearing, hearing facility staff will
consider having the inmate remain at the hearing
facility for release processing purposes.

•

If a change in designation is not necessary,
institution staff may process the inmate’s
transfer to the secondary designation.

Procedures for violators requiring medical treatment are
referenced in Chapters 3 and 7. Once the information is reviewed
and evaluated by the DSCC, and it is determined that medical or
psychiatric treatment is required, the request for designation
will be entered into SENTRY and referred to the Central Office
Medical Designator for designation. The DSCC will notify the
appropriate USMS Office of the inmate’s designated institution,
and mail the violator packet to that institution. The USPC will
receive notification via LAN.

P5100.08
9/12/2006
Chapter 3, Page 9
Local revocation hearings will be conducted at a site
determined by the USPC, normally within commuting distance of
where the alleged violation occurred. The USPC may request, in
writing, to the DSCC Administrator that an alleged violator be
moved to a Bureau institution. Violators who have received their
local revocation hearing will not be transported until the USPC
Notice of Action has been received and a designation has been
determined. In some instances, violators who are granted a
short-term release date should be considered for placement in a
contract facility.
e. Long-term Detainees. The Detention Services Branch (DSB),
Correctional Programs Division, Central Office, is responsible
for the initial designation of long-term detainees. Requests for
placement into the BOP from the U.S. Immigration and Customs
Enforcement (ICE) are sent directly to DSB, where they are
completed. If a medical or mental health placement is needed,
DSB will refer it to the Central Office Medical Designator.
Long-term detainees are no longer serving a sentence but their
detention is indeterminate and they will not, in all
probability, be repatriated to their home country.
Long-term detainees are from countries, such as Cuba, that
refuse to accept their return from the U.S. government.
The
Detention Services Branch, Correctional Programs Division, will
advise when changes in applicable countries occur.
This does
not include citizens from countries that take a significant
amount of time to accept its citizens. Travel orders can be
obtained and they are eventually returned.
ICE requests
the placement of long-term detainees into the BOP and they are
ordinarily designated into a general population.
Long-term detainees include:
•

Mariel Cubans, detainees who entered the United
States during the Mariel boatlift between April
15, 1980 and October 31, 1980;

•

Cubans who entered the United States from
other countries, or from Cuba other than
during the Mariel boatlift; and,

•

Detainees from counties that ICE has
identified that refuse to receive its
citizens.

Designation procedures for long-term detainees are unique
because the detainees are not serving a sentence. Refer to the
current

P5100.08
9/12/2006
Chapter 3, Page 10
Program Statement Mariel Cuban Detainees for
the designation procedures.
3.

DESIGNATIONS TO NON-FEDERAL FACILITIES

The DSCC may designate a federal inmate to a non-federal
facility in accordance with the criteria below. An updated
Security Designation form (BP-337) will be completed and
entered into SENTRY for any sentence exceeding 30 days.
When
the USMS takes custody of an inmate from state or local custody
to begin serving a federal sentence, the same procedures for
new commitments will be followed.
When designating an inmate to a non-federal facility for an
inmate, Designators shall consider the inmate's religious
beliefs, if known as one of the factors in making a designation
decision. If possible, a non-federal facility where the inmate's
religious beliefs can be accommodated will be designated. If
necessary, Designators may consult with Central Office
chaplaincy staff in making this designation decision.
4.

TYPES OF COMMITMENTS

a. Juvenile Commitments. All inmates committed under the
Juvenile Justice and Delinquency Prevention Act (JJDPA) and
all inmates under the age of 18 will be designated and
housed in accordance with the requirements of Program
Statement Juvenile Delinquents, Juvenile Justice and
Delinquency Prevention Act.
The CCM will complete a BP-337 for juvenile offenders housed in
contract juvenile facilities; however, the CCM does not need to
complete the BP-338 while the juvenile is housed there unless
it is helpful to do so.
b. Jail Commitments. When funds and appropriate jail space
are available, the DSCC may designate a contract jail or
detention facility for an inmate who is generally sentenced
to one year or less.
If funds and appropriate jail space
are not available or if an inmate has special needs, a
federal institution will be designated through the DSCC.
Prior to placement, DSCC staff must determine whether
any PSF(s) or other circumstances would contradict a jail
designation.
If so, the lowest security level dictated
by the applicable PSF must be satisfied.
However, such designations should also take into
consideration underpopulated Bureau facilities prior to
placement in a contract facility.

P5100.08
9/12/2006
Chapter 3, Page 11
c. Youth Corrections Act (YCA)/District of Columbia Youth
Rehabilitation Act (DCYRA) Offenders. Although the YCA statutes
were repealed effective October 12, 1984 (see 18 U.S.C. §§ 5005
through 5026 (repealed)), an offender originally committed
under these statutes could be returned to custody as a parole
violator.
Ordinarily, DCYRA inmates will not be initially designated
to non-federal facilities.
d. State Prisoners. 18 U.S.C. § 5003 enables the Director,
Bureau of Prisons, to establish contracts to accept state
prisoners for boarding in federal institutions. The term "State"
as used in this section includes any state, territory, or
possession of the United States. The statute does not permit the
Bureau to contract placement of state prisoners in third party
custody. This includes CCC placements.
When there is a compelling reason for placing a state prisoner
in a non-federal facility, institution staff will contact the
DSCC Administrator, who may suggest to officials of the state
that they may want to make their own direct placement in a
non- federal facility.
Once an inmate is accepted into Bureau custody, occasionally,
there may be a reason to return the inmate to the original
state. In this instance, institutional staff will contact the
DSCC Administrator. If the DSCC Administrator determines that it
would be appropriate for the inmate to be returned, they will
contact state officials.

P5100.08
9/12/2006
Chapter 4, Page 1

INMATE LOAD AND SECURITY DESIGNATION FORM INSTRUCTIONS (BP-337)

INMATE LOAD DATA
The Inmate Load Data section (Items 1 to 25) of the Inmate Load
and Security Designation form (BP-337) records the physical and
demographic information of inmates entered into SENTRY (the
Bureau of Prisons’ on-line database). In practice, inmates are
entered into SENTRY whether or not the inmate’s security level
is scored (e.g., pre-trial detainees, material witnesses,
etc.). Therefore, when the initial security designation data is
entered into SENTRY it is essential that the load data is
compared to the information contained in the Presentence
Investigation Report (PSR), and that the information is updated
or reconciled as appropriate.
1. REGISTER NUMBER
2. LAST NAME
6. RACE

7. SEX

3. FIRST NAME

4. MIDDLE

5. SUFFIX

8. ETHNIC ORIGIN

9. DATE OF BIRTH

10. OFFENSE/SENTENCE

11. FBI NUMBER

12. SSN NUMBER

13. STATE OF BIRTH

14. OR COUNTRY OF BIRTH

15. CITIZENSHIP

16. ADDRESS-STREET

17. CITY
21. HEIGHT:FT

IN

18. STATE

19. ZIP

20. OR FOREIGN
COUNTRY

22. WEIGHT:

23. HAIR COLOR

24. EYE COLOR

25. ARS ASSIGNMENT

1.

REGISTER NUMBER. The U.S. Marshals Service (USM) assigns an
eight-digit register number to each inmate with the last
three digits denoting the U.S. Marshals’ judicial code. The
format is five digits, hyphen, three digits.

2.

LAST NAME. Twenty-four spaces are provided for the inmate’s
last name, which must match the name on the Judgment. The
first character must be a letter. Each subsequent character
must be a letter, space, hyphen, or apostrophe.

3.

FIRST NAME.
first name.
NOTE:

Twelve spaces are provided for the inmate’s

Only the inmate’s committed name (as it appears in

P5100.08
9/12/2006
Chapter 4, Page 2
the Judgment) will be entered on the “Load Inmate”
transaction. All other names (e.g., true name, aliases,
nicknames, maiden name, etc.) will be entered into
SENTRY using the “Update Nicknames and Aliases”
transaction.
4.

MIDDLE.
name.

5.

SUFFIX. Three spaces are provided for any name suffixes
(i.e., Jr., Sr., II). Suffix codes are found in the Name
Suffix Code section of the SENTRY General Use Technical
Reference Manual (TRM).

6.

RACE. Standards for the Classification of Federal Data on
Race and Ethnicity are set by the Office of Management
and Budget. Enter the appropriate code:

Eight spaces are provided for the inmate’s middle

CODE

RACE

DEFINITION

A

Asian

A person having origins in any of
the Pacific Islands or any of the
original peoples of the Far East,
Southeast Asia, or the Indian
subcontinent including, for
example, Cambodia, China, India,
Japan, Korea, Malaysia, Pakistan,
the Philippine Islands, Thailand,
and Vietnam.

B

Black or
African
American

A person having origins in any of
the black racial groups of Africa.

I

American
Indian or
Alaska Native

A person having origins in any of
the original peoples of North and
South America (including Central
America), and who maintains tribal
affiliation or community
attachment.

W

White

A person having origins in any of
the original peoples of Europe, the
Middle East, or North Africa.

7.

SEX.

8.

ETHNIC ORIGIN.

Enter M = Male or F = Female.
Enter the appropriate code.

P5100.08
9/12/2006
Chapter 4, Page 3
CODE

ETHNIC ORIGIN

DEFINITION

H

Hispanic or
Latino

A person of Cuban, Mexican, Puerto
Rican, South or Central American,
or other Spanish culture or origin,
regardless of race.

O

Not Hispanic
or Latino

A person who does not meet the
above definition.

9.

DATE OF BIRTH. Ten spaces are provided for the inmate’s
birth date (MM-DD-YYYY); (e.g., July 2, 1981 = 07-021981). If the inmate's birth date is unknown or not
available, enter 01-01-1800.

10.

OFFENSE/SENTENCE. The offense(s), sentence imposed, and
docket number (as specified in the Judgment) should be
entered in the space provided. Additionally, if the inmate
is admitted to another SENTRY facility, care should be
taken to preserve existing information.

11.

FBI NUMBER. Nine spaces are provided for the Federal Bureau
of Investigation (FBI) number. The FBI number can be any
combination of letters and numbers and must be entered
without spaces or dashes. It cannot duplicate an existing
FBI number in SENTRY. This field must be left blank if the
FBI number is unknown at the time the inmate is loaded.

12.

SOCIAL SECURITY NUMBER (SSN). Nine spaces are provided for
the inmate’s SSN. The number must be entered without dashes
or spaces. It cannot duplicate an existing SSN in SENTRY.
If the SSN is unknown, or the inmate has never been issued
a SSN this field must be left blank.
In cases where the
inmate will not be issued a SSN (i.e., illegal aliens) a
back slash may be entered.

13.

STATE OF BIRTH. Two spaces are provided for the state code
for the state in which the inmate was born. If entered, it
must be a valid code from the State and Possession Code
Table in the SENTRY General Use TRM.

14.

COUNTRY OF BIRTH. If entered, it must be a valid code from
the Country Code Table in the SENTRY General Use TRM.
NOTE:

SENTRY will not allow “US” to be entered if a
“state of birth” is entered (Item 13 above).

P5100.08
9/12/2006
Chapter 4, Page 4
15.

CITIZENSHIP. Enter the country code that corresponds to the
inmate’s citizenship. This must be a valid code from the
Country Code Table in the SENTRY General Use TRM. Do not
rely on the inmate’s current place of residence to
determine citizenship. Special emphasis must be placed on
the accuracy of citizenship at the time of the inmate’s
admission.

16.

ADDRESS - STREET. At least twenty-eight spaces are provided
for the inmate’s street number and name as listed in the
PSR as “legal address.” Enter any combination of
alphanumeric characters.

17.

CITY. Fifteen spaces are provided for the inmate’s city of
residence as listed in the PSR as “legal address.” If
entered, a state or foreign country must be entered.

18.

STATE. Two spaces are provided for the state code. If
entered, it must be a valid state code found under State
Possession Code, SENTRY General Use TRM. Enter country code
under Item 20 if residence is not in the United States or
one of its territories or commonwealths.

19.

ZIP CODE. Five spaces are provided for the zip code. It
must be entered when a state code has been entered. If not
available, the city, state, and zip code of the USMS
Office assigning the register number will be entered. An
accurate zip code is important because it is used by
SENTRY to determine mileage between the inmate’s legal
residence and designated institution.

20.

FOREIGN COUNTRY. Two spaces are provided for the country
code. If entered, it must be a valid country code from the
Country Code Table of the SENTRY General Use TRM. "US" may
not be entered as the country code. This field must be
completed if a state or zip code is not entered in the
address field (see Items 18 & 19 above).

21.

HEIGHT. Height must be entered in a measurement of feet and
inches. Values in feet (FT) must be 1 through 9. Values in
inches (IN) must be 00 through 11.

22.

WEIGHT.

23.

HAIR. Two spaces are provided for the color code. If
entered, it must be a valid code found under the Hair
Color Code, SENTRY General Use TRM.

Weight values must be 001-999 and represent pounds.

P5100.08
9/12/2006
Chapter 4, Page 5
24.

EYES. Two spaces are provided for the color code. If
entered, it must be a valid code found under the Eye
Color Code, SENTRY General Use TRM.

25.

ARS ASSIGNMENT. Use a valid SENTRY category assignment,
SENTRY General Use TRM.
SECURITY DESIGNATION DATA

The Security Designation Data section (Items 1 to 18) of the
Inmate Load and Security Designation form (BP-337) records
sentencing, programing recommendations, and background
information from the Judgment, the Statement of Reasons (SOR),
and the PSR. This information is used to determine the inmate’s
security level.
1. JUDGE

1.

JUDGE.

2. REC FACILITY

3. REC PROGRAM

4. USM OFFICE

Enter the sentencing Judge's last name.

2. RECOMMENDED FACILITY. The court may recommend a specific
institution or a geographical region for a newly committed
inmate. Enter the name of the recommended institution or region.
If a specific SENTRY facility code is entered, that facility
will appear at the top of the list presented to the Designator
for consideration.
3. RECOMMENDED PROGRAM. Enter the name or type of any program
recommended by the sentencing Judge.
4. USM OFFICE.
E/VA-NOR).
5.

Enter the location of the USM Office (e.g.,

VOLUNTARY SURRENDER

5. VOLUNTARY SURRENDER

0 = NO

(-3) = YES

IF YES, MUST INDICATE: 5a. VOLUNTARY SURRENDER DATE:
5b. VOLUNTARY SURRENDER LOCATION:

This item allows for the subtraction of three points from the
Security Point Total, Item 15, when the Judgment indicates the
inmate was allowed to voluntarily surrender. For purposes of
this item, voluntary surrender means the inmate was not
escorted by a law enforcement officer to either the U.S.
Marshals Office or the place of confinement. Additionally, this
item applies only to post-sentencing voluntary surrender, and
does not include cases where the inmate surrendered to the U.S.
Marshals on the same day as sentencing. Voluntary Surrender
Credit may only be

P5100.08
9/12/2006
Chapter 4, Page 6
applied to the initial term of confinement; it may not be
applied to any subsequent Supervised Release, Mandatory Release
or parole Violation return to custody.
5a. VOLUNTARY SURRENDER DATE. If the court has provided for
voluntary surrender, enter the date of the voluntary surrender
in this block.
If the court provided for
voluntary surrender but did not provide a specific date for the
surrender, the DSCC will contact the court to establish a
mutually agreeable date.
NOTE:

In cases where the court allows the inmate to
voluntarily surrender but the inmate will
not receive
(-3) points on this item the date will still be
entered on this item.

5b. VOLUNTARY SURRENDER LOCATION. The DSCC will note whether
the inmate is to voluntarily surrender to the USMS or to the
designated institution.
6.

MONTHS TO RELEASE

6. MONTHS TO RELEASE

This item reflects the estimated number of months the inmate is
expected to be incarcerated. Consecutive federal sentences will
be added together for classification purposes. Federal sentences
may have different beginning dates, based on the Judgment Order.
There may even be a computation in SENTRY with a beginning date
in the future. Based on the inmate’s sentence(s), enter the
total number of months remaining, less 15% (for sentences over
12 months), and credit for any jail time served. This item is
not figured into the security point total but impacts the
Sentence Length Public Safety Factor.
Example: An adult convicted of Breaking and Entering under the
Sentence Reform Act is sentenced to eight years. The expected
length of incarceration is (96 months x 85% = 81.6 months).
Round to the nearest whole number to get 82 and subtract any
jail time credit (180 days) = 76 months to release.
NOTE:

Enter 540 months for death penalty cases, life
sentences, and Parolable life sentences for
which a parole date has not been established.

P5100.08
9/12/2006
Chapter 4, Page 7
7.

SEVERITY OF CURRENT OFFENSE

7. SEVERITY OF
CURRENT OFFENSE

0 = LOWEST
1 = LOW MODERATE

3 = MODERATE
5 = HIGH

7 =

GREATEST

Enter the appropriate number of points that reflect the most
severe documented instant offense behavior regardless of the
conviction offense. For multiple offenses, the highest score
will be used in scoring the current offense. Staff will consider
the offense behavior on all sentences, including federal
sentences that have a future beginning date or a previous D.C.
or state sentence if there was no physical release from custody.
NOTE:

This will require DSCC staff to make reasonable efforts
to obtain documentation.

Severity is determined by using the Offense Severity
Scale (Appendix A).
Example: According to the PSR, the individual was involved in an
Assault With Serious Injury (Greatest severity level) but pled
guilty to a Simple Assault (Moderate severity level). Assign the
points on the basis of the more severe documented behavior,
i.e., assign 7 points (Greatest severity level).
In determining "Severity of Current Offense" staff must review
the Statement of Reasons (SOR) and ensure the information
provided is appropriately used in classifying the inmate.
Example: According to the PSR the individual was involved in a
drug conspiracy responsible for distribution of 31 grams of
Cocaine Base “Crack”, but was individually only responsible
for
2 grams, he/she would be scored as Moderate Severity for this
item. However, the SOR, indicates the Sentencing Judge found
the individual responsible for less than 1 gram; therefore, the
appropriate scoring should be Low Moderate severity.
•

PROCEDURES FOR PAROLE, MANDATORY RELEASE,
SPECIAL PAROLE TERM, OR SUPERVISED RELEASE
VIOLATORS

If the violation was the result of new criminal conduct,
regardless of conviction status, use the new criminal conduct
for scoring "Severity of Current Offense" (see Appendix A). If
the violation behavior was a technical violation, score the
"Severity of Current Offense" as Low Moderate.

P5100.08
9/12/2006
Chapter 4, Page 8
The original offense behavior which occurred prior to the
violation is considered past behavior and is not used in
determining "Severity of Current Offense.”
•

PROCEDURES FOR PROBATION VIOLATORS

The original offense behavior that resulted in
probation should be used for scoring "Severity of
Current Offense" (see Appendix A).However, if the new
criminal conduct (violation
behavior) is more severe than the original offense
behavior, then use this behavior for scoring "Severity of
Current
Offense.”
The
most severe documented behavior between the original offense
and the violation behavior will be used for scoring "Severity
of Current Offense.”
8.

CRIMINAL HISTORY SCORE

8. CRIMINAL
HISTORY
SCORE

0 = 0-1
2 = 2-3

4 = 4-6
6 = 7-9

8 = 10-12
10 = 13 +

8a. SOURCE OF DOCUMENTED - PRESENTENCE INVESTIGATION REPORT
CRIMINAL HISTORY
- NCIC III

Enter the appropriate number of Criminal History
Points(CHP). SENTRY will automatically convert the CHP
to the Bureau’s Criminal History Score (CHS).
The CHS is derived from the US Sentencing Guidelines Criminal
History Points, as reflected in the final judgment and the
SOR. If not found in either the Judgment or SOR, use the
points assessed by the USPO in the PSR.
In some cases the Criminal History Points are not available
(i.e., when the PSR is waived, on offenses committed prior to
November 1, 1987, state cases, and military and D.C. Code
offenders). Under these circumstances the Criminal History Score
will be derived from the criminal history documented in the NCIC
III Report according to the following procedures:
(a)

Add 3 points for each prior sentence of
imprisonment exceeding one year and one
month;

(b)

Add 2 points for each prior sentence of
imprisonment of at least sixty days not counted in
(a);

(c)

Add 1 point for each prior conviction not counted in
(a) or (b), up to a total of 4 points for this
item; and,

P5100.08
9/12/2006
Chapter 4, Page 9
(d)

Add 2 points if the instant offense is a revocation
accompanied by a new state or federal conviction, or
if the instant offense occurred while under federal
supervision including incarceration, probation,
parole or supervised release.

The documentation used to assess the Criminal History
Points must be provided as specified in all cases.
9.

HISTORY OF VIOLENCE

9. HISTORY OF
VIOLENCE

MINOR
SERIOUS

NONE
0
0

>15 YEARS
1
2

10-15 YEARS
1
4

5-10 YEARS
3
6

<5 YEARS
5
7

Enter the appropriate number of points that reflect any history
of violence, considering only those acts for which there are
documented findings of guilt (i.e., DHO, Court, Parole,
Mandatory Release, or Supervised Release Violation). This item
includes the individual's entire background of criminal
violence, excluding the current term of confinement.
Exception: Any institution disciplinary hearing (UDC or DHO)
finding that a prohibited act was committed during the current
term of confinement will be scored as a history item. DSCC staff
must review the Chronological Disciplinary Record (CDR) for
inmates who were previously housed in a federal institution or
contract facility. Any violent act(s) reflected on the CDR must
be scored as a history item. State disciplinary findings must be
scored unless there is documentation that the state disciplinary
proceedings did not afford due process protection to the inmate.
Severity of violence is determined by the offense behavior
regardless of the conviction/finding of guilt offense. History
of Violence points combine both seriousness and recency of
prior violent incidents to assess the propensity for future
violence. Therefore, if there is more than one incident of
violence, score the combination of seriousness and recency that
yields the highest point score.
Prior
periods of incarceration will be considered a “history” item if
the inmate was physically released from custody and then
returned to serve either a violation or a new sentence. In
determining time frames, use the date of the documented
behavior.
Documented information from a juvenile, Youth
Corrections Act (YCA) or District of Columbia Youth
Rehabilitation Act (DCYRA) adjudication can be used unless the
record has been expunged or vacated.
Minor History of Violence - Aggressive or intimidating
behavior which is not likely to cause serious bodily harm or
death (e.g.,

P5100.08
9/12/2006
Chapter 4, Page 10
simple assault, fights, domestic disputes, etc.) There must
be a finding of guilt.
Serious History of Violence - Aggressive or intimidating
behavior which is likely to cause serious bodily harm or death
(e.g., aggravated assault, domestic violence, intimidation
involving a weapon, incidents involving arson or explosives,
rape, etc.).
There must be a finding of guilt.
Example: If an offender was found guilty of homicide 20 years
ago and a simple assault 3 years ago, assign 5 points for the
simple assault. Or in another case, the offender had guilty
findings for homicide 12 years ago; aggravated assault 8
years ago; and fighting 2 years ago, score 6 points for the
aggravated assault 8 years ago.
NOTE:

10.

Attempted suicide, self-mutilation and possession of
weapons are not applicable behaviors for History of
Violence scoring. In addition, verbal threats (such as
Code 203- Threatening Bodily Harm) are to be viewed as
minor violence.

HISTORY OF ESCAPE OR ATTEMPTS

10. HISTORY OF
ESCAPE OR
ATTEMPTS

MINOR
SERIOUS

NONE
0
0

>15 YEARS
1
3(S)

10-15 YEARS
1
3(S)

5-10 YEARS
2
3(S)

<5 YEARS
3
3(S)

Enter the appropriate number of points that reflect the escape
history of the individual considering only those acts for
which there are documented findings of guilt (i.e., DHO,
Court, Parole, Mandatory Release, or Supervised Release
Violation).
Escape
history includes the individual's entire background of escapes
or attempts to escape from confinement, or absconding from
community supervision, excluding the current term of
confinement.
Exception: Any institution disciplinary hearing (UDC or DHO)
finding that a prohibited act was committed during the current
term of confinement will be scored as a history item. DSCC
staff must review the Chronological Disciplinary Record (CDR)
for inmates who were previously housed in a federal
institution or contract facility.
Any escape(s) or
attempt(s) reflected on the CDR must be scored as a history
item.
State disciplinary findings are to be scored unless
there is documentation that the state disciplinary proceedings
did not afford due process protection to the inmate.
Fleeing or Eluding Arrest, Failure to Appear for traffic
violations, Absconding, runaways from foster homes and similar

P5100.08
9/12/2006
Chapter 4, Page 11
behavior should not to be scored under the Escape History
item, even if clearly documented, but should be considered on
a case- by-case basis under the Management Variable “Greater
Security.” Failure to Appear or Flight to Avoid Prosecution
for any offense however, must be counted when there is a
documented finding of guilt.
In determining time frames, use the date of the documented
occurrence. Documented information from a juvenile, YCA, or
DCYRA adjudication can be used unless the record has been
expunged or vacated.
Minor History of Escape - An escape from an open institution
or program (e.g., minimum security facility, CCC, furlough)
not involving any actual or threat of violence. Also includes
military AWOL, Bail Reform Act, Flight to Avoid Prosecution,
and Absconding from Community Supervision.
There must be a
finding of guilt except as previously noted.
Serious History of Escape - An escape from secure custody with
or without threat of violence.
Also
includes escapes from an open facility or program with actual
threat of violence.
There must be a finding of guilt. S = 3
points and requires application of PSF L.
11.

TYPE OF DETAINER

11. TYPE OF DETAINER

0 = NONE
1 = LOWEST/LOW MODERATE

3 = MODERATE
5 = HIGH

7 = GREATEST

Enter the appropriate number of points that reflect
detainer status.
Refer to the Offense Severity Scale,
Appendix A. Determination is based on the offense of
the most serious detainer.
•

If there is a pending charge, points based on the
documented behavior are assigned on the “Type of
Detainer” item. If the pending charges or detainer
involve a probation violation, use the most severe
documented behavior in the original offense as the
basis for assigning points in scoring the
detainer.
If law enforcement officials indicate a firm intent
to lodge a detainer, consider it lodged.
Score a
concurrent state sentence as a detainer only if it
is expected that the state sentence will exceed the
federal sentence. However, score consecutive state
sentences, lodged state detainers, and/or state
parole violation terms/warrants as detainers.

P5100.08
9/12/2006
Chapter 4, Page 12
•

Consecutive federal sentences are ordinarily not
lodged as detainers because federal sentences are
computed as they are received.
If there is more
than one sentence, the most severe offense will be
used as “Severity of Current Offense.”
Example:

12.

For an individual with two detainers for
Violation of Firearms Act (Moderate
severity level) and one for Extortion
(High severity level), use High = 5 points
and enter "5".

•

No points will be awarded for U.S. Parole Commission
warrants (adjudicated or unadjudicated). However, the
original offense behavior will be factored into the
criminal history points and the violation behavior
(including new offense behavior) will be scored as
the instant offense.

•

No points will be awarded for ICE detainers. However,
each case will be carefully reviewed to determine
whether the PSF for Deportable Alien is applicable.

AGE

12. AGE

0 = 55 and over
2 = 36 through 54

4 = 25 through 35
8 = 24 or less

SENTRY will automatically enter the appropriate number of points
based on the inmate’s date of birth. Staff do not have to
manually enter an offender’s age or points on the BP-337. If the
offenders date of birth is unknown, SENTRY will default to a
score of 4 points.
13.

EDUCATION LEVEL

13. EDUCATION

0 = Verified High School Degree or GED
1 = Enrolled in and making satisfactory progress in GED Program
2 = No verified High School Degree/GED and not participating in GED
Program

13a. HIGHEST GRADE COMPLETED

Enter the appropriate number of points that reflect the
inmate’s verified education level at the time of designation.
In addition to the points assigned for the education level,
the highest grade completed (HGC) will also be recorded on the
BP337. For example, an inmate who began, but did not complete the
7th grade will be given a 6 in the HGC field. Similarly, a GED
will be given a 12, a college graduate a 16, a Master’s degree an
18, and a Ph.D. a 21 (the maximum allowed) in the HGC field.

P5100.08
9/12/2006
Chapter 4, Page 13
The value entered for the HGC should, unless missing, be
consistent with the points assessed for the inmates education
level. If missing, enter a “U” for unknown.
14.

DRUG/ALCOHOL ABUSE

14. DRUG/ALCOHOL ABUSE

0 = Never/›5 Years

1 = <5 Years

Enter the appropriate number of points that reflect drug or
alcohol abuse by the inmate. Examples of drug or alcohol abuse
include: a conviction of a drug or alcohol related offense, a
parole or probation violation based on drug or alcohol abuse,
positive drug test, a DUI, detoxification, etc. Absent any
information similar to the above, an inmate’s self-report is
sufficient to score this item. If this information is unknown
enter a “U” and the item will be scored as zero.
15.

SECURITY POINT TOTAL

15. SECURITY POINT TOTAL

Enter the sum of Items 5 through 14.
16.

PUBLIC SAFETY FACTORS

16. PUBLIC
SAFETY
FACTORS

A-NONE
I-SENTENCE LENGTH(males only )
B-DISRUPTIVE GROUP(males only )
K-VIOLENT BEHAVIOR(females only )
C-GREATEST SEVERITY OFFENSE ( males only ) L-SERIOUS ESCAPE
F-SEX OFFENDER
M-PRISON DISTURBANCE
G-THREAT TO GOVERNMENT OFFICIALS
N-JUVENILE VIOLENCE
H-DEPORTABLE ALIEN
O-SERIOUS TELEPHONE ABUSE

See Chapter 5, pages 7-13 for a description of Public Safety
Factors and their application.
17.

REMARKS

17. REMARKS

A brief explanation of the current offense(s) is required in
the “Remarks” section.
Similarly,
Pre-Sentence Investigation Report information relevant to
other scoring items that may have an impact on the designation
process or the transportation of the inmate (e.g., medical or
psychiatric information, or arrest behavior with no
conviction) must also be noted in this section. Refer to
Appendix C, Standard Abbreviations/Terms. Also, the

P5100.08
9/12/2006
Chapter 4, Page 14
individual scoring the case will enter his or her initials at
the end of the “Remarks” section.
18.

OMDT REFERRAL

18. OMDT REFERRAL (YES/NO)

The Medical Designator, Office of Medical Designations
Transportation (OMDT), must review all cases in which there is
a physical or mental health concern.
Enter “Y” (yes) or N
(no) in this category.
The response will determine
which daily log will reflect the designation information.
DESIGNATION AND SENTENCE COMPUTATION CENTER ACTION INITIAL DESIGNATION
It is extremely important for Designators to communicate on a
regular basis to ensure that designation decisions are
consistent. The Correctional Programs Division encourages the
need for communication and consistency to all Designators.
1. FACILITY DESIGNATED. Enter the mnemonic code for the
institution designated (Refer to "Enter Initial Designation,"
SENTRY General Use TRM).
2. CUSTODY ASSIGNMENT. Enter the initial custody assignment in
accordance with Table 4-1.
Table 4-1
LEVEL OF INSTITUTION
INITIALLY DESIGNATED

INITIAL CUSTODY ASSIGNMENT

Minimum

OUT

Low

IN

Medium

IN

High

IN, unless initial designation is to USP
Marion or ADX Florence, in which case the
initial custody assignment is MAXIMUM.

Administrative

IN, unless inmate is Minimum security
level and designation was not for
security reasons, in which case the
initial custody assignment is OUT.

P5100.08
9/12/2006
Chapter 4, Page 15
3.

DESIGNATOR.

The Designator will enter his or her initials.

4. REASON FOR DESIGNATION. Designators will use this section to
document whether the primary reason for designation was for
security reasons or for management reasons.
•

Enter "S" if the inmate's security level is the
primary reason for designation and the placement is
within normal guidelines.
If "S" is entered, SENTRY
will not permit an entry in the “Management Reason”
field.

•

Enter "M" if a Management Variable is the primary
reason for designation and placement is outside
normal guidelines.
When "M" is entered, you must
enter the appropriate Management Variable(s) (e.g., B
= Judicial Recommendation, D = Release Residence,
etc.) under the Management Reason item. While one MGTV
is generally sufficient, a maximum of three MGTVs may
be entered into SENTRY. In the unlikely event that an
inmate’s designation facility is inconsistent with
his or her MSL, at least one additional non-MSL MGTV
must be added to support and explain the
inconsistency.

•

When it is necessary to place an inmate at a
particular institution temporarily in order to
receive a parole hearing, a secondary designation is
required.
The DSCC will notify the Warden of the
secondary institution via GroupWise.
Following the hearing, the institution
where the inmate was first placed should review the
secondary designation and contact the DSCC if the
results of the hearing indicate that a change in the
secondary designation is required.

5. MANAGEMENT VARIABLES. See Chapter 5, pages 1-6 for a
description of Management Variables and their
application.
6. REMARKS. The Designator will enter any relevant information
not already recorded that may have an impact on the designation
process or the transportation of the inmate.

P5100.08
9/12/2006
Chapter 4, Page 16
BP-337 INMATE LOAD AND SECURITY DESIGNATION FORM

FEDERAL BUREAU OF PRISONS

INMATE LOAD DATA
1. REGISTER NUMBER
2. LAST NAME
6. RACE

7. SEX

3. FIRST NAME

4. MIDDLE

8. ETHNIC ORIGIN

9. DATE OF BIRTH

10. OFFENSE/SENTENCE

11. FBI NUMBER

12. SSN NUMBER

13. STATE OF BIRTH

14. OR COUNTRY OF BIRTH

15. CITIZENSHIP

16. ADDRESS-STREET

17. CITY
21. HEIGHT FT

IN

18. STATE

19. ZIP

20. OR FOREIGN COUNTRY

22. WEIGHT _____ LBS

23. HAIR COLOR

24. EYE COLOR

25. ARS ASSIGNMENT

SECURITY DESIGNATION DATA
1. JUDGE

2. REC FACILITY

5. VOLUNTARY SURRENDER STATUS

0 = NO

3. REC PROGRAM

4. USM OFFICE

(-3) = YES

IF YES, MUST INDICATE: 5a. VOLUNTARY SURRENDER DATE: __________________
5b. VOLUNTARY SURRENDER LOCATION: ______________
6. MONTHS TO RELEASE

_______

7. SEVERITY OF
CURRENT OFFENSE

0 = LOWEST
1 = LOW MODERATE

3 = MODERATE
5 = HIGH

7 = GREATEST

8. CRIMINAL
HISTORY
SCORE

0 = 0-1
2 = 2-3

4 = 4-6
6 = 7-9

8 = 10-12
10 = 13 +

8a. SOURCE OF DOCUMENTED ____ - PRESENTENCE INVESTIGATION REPORT or ____ - NCIC III
CRIMINAL HISTORY
9. HISTORY OF
VIOLENCE
10. HISTORY OF
ESCAPE OR
ATTEMPTS

MINOR
SERIOUS

NONE
0
0

>15 YEARS
1
2

10-15 YEARS
1
4

5-10 YEARS
3
6

<5 YEARS
5
7

MINOR
SERIOUS

NONE
0
0

>15 YEARS
1
3 (S)

>10 YEARS
1
3(S)

5-10 YEARS
2
3(S)

<5 YEARS
3
3(S)

11. TYPE OF
DETAINER

0 = NONE
1 = LOWEST/LOW MODERATE

3 = MODERATE
5 = HIGH

12. AGE

0 = 55 and over
2 = 36 through 54

4 = 25 through 35
8 = 24 or less

13. EDUCATION
LEVEL

7 = GREATEST

0 = Verified High School Degree or GED
1 = Enrolled in and making satisfactory progress in GED Program
2 = No verified High School Degree/GED and not participating in GED Program

13a. HIGHEST GRADE COMPLETED
14. DRUG/ALCOHOL ABUSE

______________

0 = Never/>5 Years

1 = <5 Years

15. SECURITY POINT TOTAL
16. PUBLIC
SAFETY
FACTORS

A-NONE
B-DISRUPTIVE GROUP (males only)
C-GREATEST SEVERITY OFFENSE (males only)
F-SEX OFFENDER
G-THREAT TO GOVERNMENT OFFICIALS
H-DEPORTABLE ALIEN

17. REMARKS

18. OMDT REFERRAL (YES/NO) ____

I-SENTENCE LENGTH (males only)
K-VIOLENT BEHAVIOR (females only)
L-SERIOUS ESCAPE
M-PRISON DISTURBANCE
N-JUVENILE VIOLENCE
O-SERIOUS TELEPHONE ABUSE

5. SUFFIX

P5100.08
9/12/2006
Chapter 5, Page 1
MANAGEMENT VARIABLES AND PUBLIC SAFETY FACTORS
MANAGEMENT VARIABLES
A Management Variable is required when placement has been made
and/or maintained at an institution level inconsistent with the
inmate’s scored security level. Application of a Management
Variable requires review and approval by the DSCC
Administrator. When completing the BP-338, institution staff
may only enter a Management Variable which the DSCC previously
approved and entered as a management reason. Otherwise, the DSCC
is the only office authorized to enter a variable.
A maximum
of three Management Variables may be entered for each case.
NOTE:

SENTRY will not permit the simultaneous application of
the Greater Security and Lesser Security MGTVs.

When a Management Variable no longer applies, institution
staff will remove the variable(s) accordingly.
When no
Management Variable is required, institution staff will
insert the letter "A" (NONE) in the space to signify that no
MGTV(s) apply.
Management Variables entered at initial designation are
manually transferred to the BP-338, Custody
Classification form.
Request for Management Variable/Management Variable expiration
date. All requests to apply a Management Variable (MGTV) or to
update the Management Variable Expiration Date (MVED) must be
submitted to the DSCC via GroupWise using the 409 form. Requests
for Management Variables on WITSEC inmates are to be forwarded
to the Inmate Monitoring Section, Central Office, Washington,
DC. The following criteria will be utilized:
Only the DSCC or Central Office staff can apply a MGTV and
update a MVED, with the exception of "I" (Med/Psych), which
will be applied and reviewed by the Central Office Medical
Designator and "U" (Long-Term Detainee), which will be
applied by the Detention Services Branch, Correctional
Programs Division, Central Office.
When requesting a MGTV or an updated MVED, only sections four
and six need to be completed on the form 409. This request
should normally be made to the DSCC within 21 calendar days
following the inmate's scheduled custody review to ensure the
DSCC is receiving a current Custody Classification Form, BP-338.
After approval by the Warden, the request may be routed from the
unit or shared folders, and unit staff must enter a DST
assignment using the Update Transaction. Staff will enter W MGTV

P5100.08
9/12/2006
Chapter 5, Page 2
as a DST assignment when the request is routed. DSCC staff will
remove the assignment when the decision is made.
When requesting an updated MVED, staff are to indicate
the recommended expiration date on the top portion of form
409.
When a case with the MGTV of "I" (Med/Psych) is scheduled
for review and it is anticipated that this MGTV is no longer
applicable, institution staff will complete all sections of
form
409 and forward the request to the Central Office Medical
Designator and the DSCC. The Central Office Medical Designator
will review the case for continuation or deletion of this
MGTV. If this MGTV is no longer appropriate, the Central
Office Medical Designator will remove the MGTV. After the
Central Office Medical Designator removes the MGTV "I," the
DSCC will review the case for transfer.
If a transfer is
not appropriate, another MGTV is to be applied.
Expiration dates will be assigned in accordance with Table 51. The DSCC Administrator must evaluate the information on the
form
409 to determine the appropriate expiration date for all
applicable Management Variables. At the established expiration
date, case management staff will review the current Management
Variable(s) to determine appropriateness. In the rare instance
when more than one MGTV is applied, all expiration dates will be
displayed on the BP-338. When running a SENTRY roster, each MGTV
and corresponding MVED will be displayed.
Management Security Level (MSL). Upon application of any of the
following Management Variables: PSF Waived; Greater Security;
Lesser Security, the DSCC is to apply an overriding Management
Security Level (MSL) to reflect the inmate’s assessed security
needs. This MSL takes precedence over the security level
reflected in SENTRY which is based upon the scored security
level and the application of Public Safety Factors.
Designation must be made to a DFCL commensurate with the
inmate’s security needs as reflected in the Management Security
Level.
If there is an extenuating
circumstance in which an inmate’s designation facility is
inconsistent with his or her MSL, at least one additional nonMSL MGTV must be added to support and explain the inconsistency.

P5100.08
9/12/2006
Chapter 5, Page 3

A

None. No Management Variables apply. Institution
staff are permitted to enter this item.

B

Judicial Recommendation. The sentencing court may
recommend a specific institution or program. When
consistent with policies or when such actions are
consistent with sound correctional management, the
Bureau of Prisons attempts to satisfy judicial
recommendations. When this is not feasible, the court
is notified in writing with an explanation outlining
the reasons for not satisfying that recommendation.

D

Release Residence. The Bureau of Prisons attempts to
place each inmate in an institution that is reasonably
close to the anticipated release area. Ordinarily,
placement within 500 miles of the release area is to be
considered reasonable, regardless of whether there may
be an institution closer to the inmate’s release area.
To the extent practicable, placement to the closest
facility within 500 driving miles of the release area
will be considered reasonable, subject to bed
availability, the prisoner’s security designation, the
prisoner’s programmatic needs, the prisoner’s mental
and medical health needs, any request made by the
prisoner related to faith-based needs, recommendations
of the sentencing court, and other security concerns of
the Bureau of Prisons. This MGTV may also apply to
inmates who are within 36 months of release.

E

Population Management. Situations may occur in which
an inmate requires housing in a facility which is not
commensurate with his or her security level. Following
are example situations: facility activation;
population pressures affecting available appropriatelevel bed space within 500 driving miles of the
inmate’s anticipated release residence; gang/security
concerns.

G

Central Inmate Monitoring Assignment. Pursuant to the
CIM Program Statement, some inmates, for specified
reasons, need to be monitored or separated from
others. Sometimes these special management concerns
limit the options for placement.

I

Medical or Psychiatric. An inmate who has a history of
or is presently exhibiting psychiatric problems may
need an initial designation to a psychiatric referral
center. Similarly, documented information reflecting
that the inmate may need medical or surgical treatment
may require a designation to a medical referral

P5100.08
9/12/2006
Chapter 5, Page 4
center. Designations and redesignations of these
inmates will be made by the Central Office Medical
Designator.
N

Program Participation. Occasionally, inmates become
involved in specialized programs which are only
available on a limited basis, or at specific
institutions; in such instances, it might be
appropriate to delay transfer pending completion of
the program. Likewise, an inmate’s ability to
participate in a unique program may require placement
at an institution not commensurate with his or her
security level. Accordingly, when an inmate's
security level changes during participation in a
special program not likely to be available in another
appropriate facility, causing placement outside
normal guidelines, this MGTV will apply.

R

Work Cadre. At secure facilities without satellite
camps, the Regional Director may authorize a certain
number of work cadre inmates to perform work outside
the perimeter of the institution. The DSCC will apply
the MGTV upon request of the institution.

S

PSF Waived. An inmate may receive up to three Public
Safety Factors (PSFs). PSFs may be waived after review
and approval by the DSCC Administrator.
When Public
Safety Factors are waived causing placement outside
normal guidelines, this MGTV will apply. Application
of this MGTV mandates that the DSCC Administrator
determine the most appropriate level of security
required by the inmate and apply a Management Security
Level (MSL). The MSL must be at least one level less
than the scored security level which is based on the
Security Total and PSF(s).
Request for Public Safety Factor Waiver. Only the DSCC
Administrator is authorized to waive a PSF. A request
for waiver of a PSF will be submitted to the DSCC via
form 409, available on SALLYPORT. The form 409 will
indicate that the request is for waiver of a Public
Safety Factor. Items 1 through 7 must be completed
when submitting a request for waiver of a PSF.

U

Long-term Detainee. Long-term detainees are given an
initial custody and security level. However, Custody
Classification Forms are not to be completed on
long- term detainees due to the unavailability
or non- applicability of certain data (i.e.,
current term of confinement, length of time
remaining to serve, accurate criminal history).

P5100.08
9/12/2006
Chapter 5, Page 5
Therefore, transfers for positive or negative behavior
may cause placement in a facility different from his or
her scored security or custody level. When needed, this
MGTV will be applied by the Detention Services Branch,
Correctional Programs Division, Central Office.
Long-term criminal detainees whose security or custody
level does not match that of their facility will have
this Management Variable applied. This applies as well
if an inmate rolls over to the status of a long-term
detainee after being ordered detained upon expiration
of the federal sentence and the security or custody
level does not match that of the designated facility.
V

Greater Security. There may be security concerns which
are not adequately reflected in the classification
scheme. In circumstances where an inmate represents a
greater security risk (i.e., pending charges,
detainer, escape risk, etc.) than their assigned
security level, they may be placed in an institution
outside normal guidelines, and this MGTV will apply.
When this MGTV is applied based on institutional
behavior which is not supported by a UDC/DHO finding
of guilt, staff will ensure compliance with the
criteria as set forth in the Program Statement on
Inmate Discipline and Special Housing Units.
Application of this MGTV mandates the DSCC
Administrator determine the most appropriate level of
security required by the inmate and apply a
Management Security Level (MSL). Designation will
then be made to a DFCL commensurate with the inmate’s
Management Security Level. The MSL must be at least
one level greater than the scored security level
which is based on the Security Total and Public
Safety Factor(s).
This MGTV requires up to a
24 month expiration date.

W

Lesser Security. There may be security concerns which
are not adequately reflected in the classification
scheme. In circumstances where an inmate represents a
lesser security risk (i.e., detainer removed, positive
adjustment, etc.) than the assigned security level,
the inmate may be placed in an institution outside
normal guidelines. For example, where age is largely
the contributing factor in the inmate’s placement,
this Management Variable will apply.
Application of this MGTV mandates the DSCC
Administrator to determine the most appropriate level
of security required by the inmate and apply a
Management Security Level (MSL).
The MSL must be at least one level less than the scored

P5100.08
9/12/2006
Chapter 5, Page 6
security level which is based on the Security Total
and Public Safety Factor(s).
DISCONTINUED MANAGEMENT VARIABLES. The following Management
Variables have been discontinued: C - Age, F - Racial Balance,
H - Voluntary Surrender, J - Custody, K - Detainer, L Discipline, M - Grandfather Clause, O - Security, P - Sentence
Limitation, and Q - Sliding Scale.
Table 5-1
MANAGEMENT VARIABLE EXPIRATION TABLE
CODE

DESCRIPTION

LENGTH

A

None

N/A

B

Judicial Recommendation

N/A

D

Release
Residence/Planning

N/A

E

Population Management

Up to 18 months**

G

Central Inmate
Monitoring Assignment

N/A

I

Medical/Psychiatric

6 months

N

Program Participation

Up to 18 months, at the
discretion of the Regional
Director**

R

Work Cadre

N/A

S

PSF Waived*

N/A (However, if an inmate is
transferred to a more secure
institution based on behavior
related to the waived PSF, this
MGTV will be removed.)

U

Long-Term Detainee

N/A

V

Greater Security*

Up to 24 months**

W

Lesser Security*

N/A

* requires application of a Management Security Level (MSL)
** if no expiration date is entered, SENTRY will default to an
expiration date 12 months in advance

P5100.08
9/12/2006
Chapter 5, Page 7
PUBLIC SAFETY FACTORS
A Public Safety Factor (PSF) is relevant factual information
regarding the inmate’s current offense, sentence, criminal
history or institutional behavior that requires additional
security measures be employed to ensure the safety and
protection of the public.
Public Safety Factors are
normally applied on the Inmate Load and Security Designation
Form (BP-337) prior to an inmate’s initial assignment to an
institution, however, additions or deletions may be made at
anytime there after via the Custody Classification Form, (BP338).
A maximum of three PSFs may be applied, however
if more than three apply, those which would provide the greatest
security and public safety will be utilized.
CODE

PSF - DESCRIPTION

A

None.

B

Disruptive Group. A male inmate who is a validated
member of a Disruptive Group identified in the
Central Inmate Monitoring System will be housed in
a High security level institution, unless the PSF
has been waived.

No Public Safety Factors apply.

At the time of initial designation, if the
Presentence Investigation Report or other
documentation identifies the inmate as a possible
member of one of the Central Inmate Monitoring
Disruptive Groups, DSCC staff will enter a PSF on the
BP-337.
However, DSCC staff will not
enter the CIM assignment "Disruptive Group."
Upon
loading this PSF on a not-yet-validated member, DSCC
staff will (1) make a notation in the Remarks Section
to indicate the need for validation upon arrival at
the institution, and (2) notify the Central Office
Intelligence Section, via GroupWise, to advise them
of the inmate’s status.
Upon the inmate's arrival
at the designated institution, the intake screener
will notify the institution's Special Investigation
Supervisor of the inmate's PSF, to initiate the
validation process.
C

Greatest Severity Offense. A male inmate whose current
term of confinement falls into the "Greatest Severity"
range according to the Offense Severity Scale
(Appendix
A) will be housed in at least a Low security
level institution, unless the PSF has been
waived.

F

P5100.08
9/12/2006
Chapter 5, Page 8
Sex Offender. A male or female inmate whose behavior
in the current term of confinement or prior history
includes one or more of the following elements will be
housed in at least a Low security level institution,
unless the PSF has been waived. A conviction is not
required for application of this PSF if the
Presentence Investigation Report (PSR), or other
official documentation, clearly indicates the
following behavior occurred in the current term of
confinement or prior criminal history. If the case was
dismissed or nolle prosequi, application of this PSF
cannot be entered.
However, in the case where an inmate was charged
with an offense that included one of the following
elements, but as a result of a plea bargain was not
convicted, application of this PSF should be
entered.
Example: According to the PSR, the inmate was
specifically described as being involved in a
Sexual Assault but pled guilty to Simple Assault.
Based on the documented behavior,
application of this PSF should be entered:
(1) Engaging in sexual contact with another
person without obtaining permission to do so
(forcible rape, sexual assault or sexual battery);
(2) Possession, distribution or mailing of
child pornography or related
paraphernalia;
(3) Any sexual contact with a minor or other
person physically or mentally incapable of granting
consent (indecent liberties with a minor, statutory
rape, sexual abuse of the mentally ill, rape by
administering a drug or substance);
(4) Any sexual act or contact not identified above
that is aggressive or abusive in nature (e.g., rape by
instrument, encouraging use of a minor for
prostitution purposes, incest, etc.). Examples may be
documented by state or Bureau of Prisons’ incident
reports, clear NCIC entries, or other official
documentation;
(5) Attempts are to be treated as if the sexual
act or contact was completed; and/or,
(6) Any offense referenced in the Sex Offender
Notification and Registration Program
Statement.

P5100.08
9/12/2006
Chapter 5, Page 9
CODE

PSF - DESCRIPTION

G

Threat to Government Officials. A male or female
inmate classified with a Central Inmate Monitoring
assignment of Threat to Government Official will
be housed in at least a Low security level
institution, unless the PSF has been waived.

H

Deportable Alien. A male or female inmate who is not a
citizen of the United States. All long-term detainees
will have this PSF applied. When applied, the inmate
or the long-term detainee shall be housed in at least
a Low security level institution.
The PSF shall not be applied, or shall be removed when
the U.S. Immigration and Customs Enforcement (ICE) or
the Executive Office for Immigration Review (EOIR)
have determined that deportation proceedings are
unwarranted or there is a finding not to deport at the
completion of deportation proceedings. The Institution
Hearing Program CMA of NO IHP or IHP CMP ND will then
be applied.
Additionally, the PSF
shall not be applied if the inmate has been
naturalized as a United States citizen.

I

Sentence Length. A male inmate with more than ten
years remaining to serve will be housed in at least
a Low security level institution unless the PSF has
been waived.
A male inmate with more than 20 years remaining to
serve will be housed in at least a Medium security
level institution, unless the PSF has been waived.
A male inmate with more than 30 years remaining to
serve (including non-parolable LIFE sentences) will
be housed in a High security level institution
unless the PSF has been waived.

K

Violent Behavior. A female inmate whose current term
of confinement or history involves two convictions
(or findings of commission of a prohibited act by the
DHO) for serious incidents of violence within the
last five years will be assigned to at least a Low
security level institution, unless the PSF has been
waived.

P5100.08
9/12/2006
Chapter 5, Page 10

L

Serious Escape. A female inmate who has been involved
in a serious escape within the last ten years,
including the current term of confinement, will be
assigned to the Carswell Administrative Unit, unless
the PSF has been waived.
A male inmate who has escaped from a secure facility
(prior or instant offense) with or without the
threat of violence or who escapes from an open
institution or program with a threat of violence
will be housed in at least a Medium security level
institution, unless the PSF has been waived.

M

Prison Disturbance. A male or female inmate who was
involved in a serious incident of violence within
the institution and was found guilty of the
prohibited act(s) of Engaging, Encouraging a Riot,
or acting in furtherance of such as described in,
but not limited to institution disciplinary codes
such as 103, 105, 106,
107, 212, 213 or 218. Such a finding must be in
conjunction with a period of simultaneous
institution disruptions. Males will be housed in at
least a HIGH security level institution and females
will be assigned to the Carswell Administrative
Unit, unless the PSF has been waived.

N

Juvenile Violence. A male or female offender,
currently of juvenile age, who has any documented
single instance of violent behavior, past or present,
which resulted in a conviction, a delinquency
adjudication, or finding of guilt. Violence is defined
as aggressive behavior causing serious bodily harm or
death or aggressive or intimidating behavior likely to
cause serious bodily harm or death (e.g., aggravated
assault, intimidation involving a weapon, or arson).

O

Serious Telephone Abuse. A male or female inmate who
utilizes the telephone to further criminal activities
or promote illicit organizations and who meets the
criteria outlined below, must be assigned a PSF for
Serious Telephone Abuse. A conviction is not required
for the PSF if the Presentence Investigation Report
(PSR) or other official documentation clearly
indicates that the above behavior occurred or was
attempted.
An inmate who meets this
criteria must be housed in at

P5100.08
9/12/2006
Chapter 5, Page 11
least a Low security level institution, unless
the PSF is waived.
The PSF should be entered if any one of the
following criteria applies.
(1)

PSR or comparable documentation reveals
the inmate was involved in criminal
activity facilitated by the telephone who:
•

meets the definition of a leader/organizer or
primary motivator; or

•

utilized the telephone to communicate threats
of bodily injury, death, assaults, or
homicides; or

•

utilized the telephone to conduct significant
fraudulent activity (actual or attempted) in
an institution; or

•

leader/organizer who utilized the telephone
to conduct significant fraudulent activity
(actual or attempted) in the community;
or,

•

arranged narcotic/alcohol introductions while
confined in an institution.

(2)

Federal law enforcement officials or a U.S.
Attorney’s Office notifies the Bureau of
Prisons of a significant concern and need
to monitor an inmate’s telephone calls;

(3)

The inmate has been found guilty of a 100 or
200 level offense code for telephone abuse.
NOTE:

(4)

200 level offense codes will be reviewed
on a case-by-case basis.

A Bureau of Prisons official has
reasonable suspicion and/or documented
intelligence supporting telephone abuse.
NOTE:

Any inmate who is assigned the Serious
Telephone Abuse PSF may be subject to
telephone restriction in accordance with
the Telephone Regulations for Inmates
Program Statement.

P5100.08
9/12/2006
Chapter 5, Page 12
D

Firearms

DISCONTINUED PUBLIC SAFETY FACTORS
E High Drug
J Designation Assessment
Table 5-2
SECURITY DESIGNATION TABLE (MALES)

INMATE SECURITY LEVEL ASSIGNMENTS BASED ON
CLASSIFICATION SCORE AND PUBLIC SAFETY FACTORS
Securit
y
Point

Public Safety Factors

Inmate
Security
Level

0 - 11

No Public Safety Factors
Deportable Alien
Juvenile Violence
Greatest Severity Offense
Sex Offender
Serious Telephone Abuse
Threat to Government Officials
Sentence Length
Time remaining > 10 Yrs
Time remaining > 20 Yrs
Time remaining > 30 Yrs (Includes
non-parolable LIFE and Death
penalty cases)
Serious Escape
Disruptive Group
Prison Disturbance

Minimum
Low
Low
Low
Low
Low
Low

No Public Safety Factors
Serious Escape
Sentence Length
Time remaining > 20 Yrs
Time remaining > 30 Yrs (Includes
non-parolable LIFE and Death
penalty cases)
Disruptive Group
Prison Disturbance

Low
Medium

No Public Safety Factors
Disruptive Group
Prison Disturbance
Sentence Length
Time remaining > 30 Yrs (Includes
non-parolable LIFE and Death
penalty cases)

Medium
High
High

12 - 15

16 - 23

24 +

Low
Medium
High
Medium
High
High

Medium
High
High
High

High

High

P5100.08
9/12/2006
Chapter 5, Page 13
Table 5-3
SECURITY DESIGNATION TABLE (FEMALES)
INMATE SECURITY LEVEL ASSIGNMENTS BASED ON
CLASSIFICATION SCORE AND PUBLIC SAFETY FACTORS
Security
Point
Total

Public Safety Factors

Inmate
Security
Level

0 - 15

No Public Safety Factors
Deportable Alien
Juvenile Violence
Serious Telephone Abuse
Sex Offender
Threat to Government Officials
Violent Behavior
Prison Disturbance
Serious Escape

Minimum
Low
Low
Low
Low
Low
Low
High
High

16 - 30

No Public Safety
Factors Prison
Disturbance Serious

31 +

Low
High
High
High

P5100.08
9/12/2006
Chapter 6, Page 1
CUSTODY CLASSIFICATION FORM INSTRUCTIONS (BP-338)

INTRODUCTION. Custody classification is a procedure whereby an
inmate is assigned a level of supervision according to their
criminal history and institutional behavior/adjustment. An
inmate’s custody level is an indication of how much staff
supervision an inmate requires within and beyond the confines
of the institution.
An inmate’s first custody classification will be scored at the
first program review following initial classification
(approximately 7 months after arrival at an institution).
Subsequent reviews will occur at least every 12 months, but
may be conducted earlier in order to enable progress toward
community activities. Custody classification will ordinarily
occur every 12 months at a regularly scheduled program review.
Only changes
which increase or decrease the overall security level
assignment of the inmate, i.e. FRP refuse, incident report(s),
new sentence, sentence reduction etc., should be scored outside
of the 12 month cycle.
When transferring to another institution, inmates normally
retain their custody assignments. If the custody level is
inconsistent with that authorized at the receiving
institution, the sending institution will change the inmate's
custody prior to transfer.
Holdovers
will
retain
their
initial
custody
level
assignments until their first regularly scheduled custody
review at their designated facility for service of sentence.
At each annual custody review, a new Custody
Classification Form (BP-338) will be completed, even
though the scoring elements
may not have changed from the previous form. Only the most
current BP-338 form will be retained in the Inmate Central
File, except for those forms that must be retained to
document appropriate review and approval for custody
reductions (e.g., custody reductions for exception cases
require the Warden, or designee, to sign the Custody
Classification Form.
The form should
be maintained to document the review and approval). As set
forth in the definition of “Maximum” custody, Chapter 2, a
BP-338 form changing an inmate’s custody to or from “Maximum”
custody must be permanently maintained.
It should be clearly understood that the Custody Classification
Form only recommends an inmate's custody. The Unit Team and/or
Warden is the final review authority. The intent of the Custody
Classification system is to permit staff to use professional
judgment within specific guidelines. Custody changes are not

P5100.08
9/12/2006
Chapter 6, Page 2
dictated solely by the point total. However, when the Unit Team
decides not to follow the recommendation of the point total,
they must document the reason(s) for this decision in writing
on the Custody Classification Form, and inform the inmate.
A. IDENTIFYING DATA
1. INSTITUTION CODE

2. UNIT

3. DATE

4. NAME

5. REGISTER NUMBER

6 . MANAGEMENT A - NONE
VARIABLES
B - JUDICIAL RECOM MENDATIO N
D - RELEASE RESIDENCE/PL ANNING
E - POPULATION MANAGEMENT
7.

PUBLIC
SAFETY
FACTORS

A
B
C
F
G
H

-

G - CIMS
I - MED/PSYCH TREATMENT
N - PROGRAM PARTICIPATION
R - WORK CADRE

NONE
DISRUPTIVE GROUP (males only)
GREATEST SEVERITY OFFENSE (males only)
SEX OFFENDER
THREAT TO GOVERNMENT OFFICIALS
DEPORTABLE ALIEN

I
K
L
M
N
O

-

S - PSF WAIVED
U - LONG-TERM DETAINEE
V - GREATER SECURITY
W - LESSER SECURITY

SENTENCE LENGTH (males only)
VIOLENT BEHAVIOR (females only)
SERIOUS ESCAPE
PRISON DISTURBANCE
JUVENILE VIOLENCE
SERIOUS TELEPHONE ABUSE

1.

INSTITUTION CODE.

(Automatically displayed by SENTRY.)

2.

UNIT. (Automatically displayed by SENTRY.)

3.

DATE. (Automatically displayed by SENTRY.)

4.

NAME. (Automatically displayed by SENTRY.)

5.

REGISTER NUMBER. (Automatically displayed by SENTRY.)

6.

MANAGEMENT VARIABLES.

7.

PUBLIC SAFETY FACTORS. See Chapter 5, pages 7-13.
B.

1.

See Chapter 5, pages 1-6.

BASE SCORING

TYPE OF DETAINER

1. TYPE OF DETAINER

0 = NONE
1 = LOWEST/LOW MODERATE

3 = MODERATE
5 = HIGH

7 = GREATEST

Enter the appropriate number of points that reflect the inmate’s
detainer status. Refer to the Offense Severity Scale (Appendix
A). If multiple detainers have been filed, enter the point value
for the most serious charge. Frequency and sentence length are
not considered.
The scoring of detainers on the Inmate Load and Security
Designation Form (BP-337) may differ from the score received on
the Custody Classification Form (BP-338). If there is a pending
charge, points based on the documented behavior are assigned on

P5100.08
9/12/2006
Chapter 6, Page 3
the type of detainer item; if the pending charge involves a
probation violation, use the most severe documented behavior
from the original offense as the basis for assigning points
in the detainer scoring. Only formally filed detainers are
considered on the Custody Classification Form after the
second regularly scheduled custody review.
•

Score consecutive state sentences, lodged state detainers
and/or state parole violation terms/warrants as
detainers. Inmates should be informed that it is vitally
important that all pending charges and detainers be
resolved as quickly as possible so that institution
programming and release planning can occur.

•

Score concurrent state sentences, as a detainer only if it
is expected that the state sentence will exceed the federal
sentence and the state has formally filed a detainer. Other
formally filed state pending charges, consecutive
sentences, and/or parole violation term/warrants will be
scored as detainers.
Points will be assigned the same as they
would be for a federal violation (see page 4 of this
Chapter for further instructions).

•

No points will be awarded for U.S. Parole Commission
warrants (adjudicated or unadjudicated). However, the
original offense behavior will be factored into the
criminal history points and the violation behavior
(including new offense behavior) will be scored as
the current offense.

•

No points will be assigned for ICE detainers.
However,
each case will be carefully reviewed to determine whether
the PSF for Deportable Alien is applicable.

•

If a formally filed detainer involves a probation
violation, use the most severe documented behavior in
the original offense as the basis for assigning points
in the detainer scoring chart above.

2.

SEVERITY OF CURRENT OFFENSE

2. SEVERITY OF CURRENT
OFFENSE

0 = LOWEST
1 = LOW MODERATE

3 = MODERATE
5 = HIGH

7 = GREATEST

Enter the appropriate number of points that reflect the most
severe documented instant offense behavior. For multiple
offenses, the highest score will be used when scoring the
current offense.
Staff will consider
the offense behavior of all sentences, including federal
sentences that have a future

P5100.08
9/12/2006
Chapter 6, Page 4
beginning date or a prior state or D.C. sentence if there was
no physical release from custody.
Severity is determined by using the Offense Severity Scale
(Appendix A). Do not use instant offense behavior to also assign
points on the “history” items on the Custody Classification
Form.
Example: According to the Presentence Investigation Report, the
individual was involved in an Assault With Serious Injury
(Greatest severity level) but pled guilty to a Simple Assault
(Moderate severity level). Assign the points on the basis of the
more severe documented behavior, i.e., assign 7 points (Greatest
severity level). Do not use the current term of confinement
information to assign points on the “history” items (numbers 5
and 6 on the Security Designation Data section of the BP-337).
In determining "Severity of Current Offense" staff must review
the Statement of Reasons, (attachment to the Judgment) and
ensure the information provided is appropriately used in
classifying the inmate.
Example: According to the Presentence Investigation Report the
individual was involved in a drug conspiracy responsible for
distribution of 31 grams of cocaine base “Crack”, but was
individually only responsible for 2 grams, he/she would be
scored as Moderate Severity in this category.
However, the
STATEMENT OF REASONS, indicates the Judge found the individual
responsible for less than 1 gram; therefore, the appropriate
scoring should be Low Moderate Severity.
•

Procedures for Parole, Mandatory Release,
Special Parole Term, or Supervised Release
Violator
If the violation was the result of new criminal
conduct, regardless of conviction status, use the new
criminal conduct for scoring "Severity of Current
Offense" (see Appendix A).
If the violation behavior
was a technical violation, score the "Severity of
Current Offense" as Low Moderate Severity.
The original offense behavior which occurred prior to the
violation is considered past behavior and is not used in
determining "Severity of Current Offense."

P5100.08
9/12/2006
Chapter 6, Page 5
•

Procedures for Probation Violator
The
original
offense
behavior
that
probation should be used for scoring
Current Offense" (see Appendix A).

resulted
"Severity

in
of

However, if the new criminal conduct (violation behavior)
is more severe than the original offense behavior, then
use this behavior for scoring "Severity of Current
Offense." The most severe documented behavior between the
original offense and the violation behavior is to be used
for scoring "Severity of Current Offense."
3.

MONTHS TO RELEASE DATE

3. MONTHS TO RELEASE

If there is a current and valid sentence computation in SENTRY,
SENTRY will automatically enter the number of months remaining
into this field. If however, there is not a complete Sentence
Computation/Projected Release Date in SENTRY, this entry must
be manually computed.
This item is not figured into the
security point total but impacts the Sentence Length Public
Safety Factor.
4.

CRIMINAL HISTORY SCORE

4. CRIMINAL HISTORY
SCORE

0 = 0-1
2 = 2-3

4 = 4-6
6 = 7-9

8 = 10-12
10 = 13 +

SENTRY will automatically insert the score that was entered for
this item on the BP-337. If this item was not entered on the BP337, insert the appropriate number of points that reflect the
Criminal History Score. For further details on Criminal History
Score see Chapter 4, Section 8.
5.

HISTORY OF ESCAPE OR ATTEMPTS

5. HISTORY OF ESCAPE
OR ATTEMPTS
MINOR
SERIOUS

NONE
0
0

>15 YEARS
1
3(S)

10-15 YEARS
1
3(S)

5-10 YEARS
2
3(S)

<5 YEARS
3
3(S)

Enter the appropriate number of points that reflect the escape
history of the individual, considering only those acts for
which there are documented findings of guilt (i.e., DHO, Court,
Parole, Mandatory Release, or Supervised Release Violation).
Escape
History includes the individual's entire background of escapes
or attempts to escape from confinement, or absconding from
community supervision, excluding the current term of
confinement.

P5100.08
9/12/2006
Chapter 6, Page 6
EXCEPTION:

Any institution disciplinary hearing (UDC or DHO)
finding that a prohibited act was committed
during the current term of confinement will be
scored as a history item.

State disciplinary findings are scored unless there is
documentation that the state disciplinary proceedings
did not afford due process protection to the inmate.
Fleeing or Eluding Arrest, Failure to Appear for traffic
violations, runaways from foster homes and similar behavior
should not be scored under the Escape History item, even if
clearly documented, but should be considered on a case-by-case
basis under the Management Variable “Greater Security.” Failure
to Appear or Flight to Avoid Prosecution for any offense
however, must be counted when there is a documented finding of
guilt.
In determining time frames, use the date of the documented
occurrence. Documented information from juvenile or YCA
adjudications can be used unless the record has been
expunged or vacated.
Minor History of Escape - An escape from an open institution
or program (e.g., minimum security facility, CCC, furlough)
not involving any actual or threat of violence. Also includes
military AWOL, Bail Reform Act, Flight to Avoid Prosecution,
and Absconding from Community Supervision.
There must be a
finding of guilt.
Serious History of Escape - An escape from secure custody with
or without threat of violence.
Also
includes escapes from an open facility or program with actual
threat of violence.
There must be a finding of guilt. S = 3
points and requires application of PSF L.
6.

HISTORY OF VIOLENCE

6. HISTORY OF
VIOLENCE

MINOR
SERIOUS

NONE
0
0

>15 YEARS
1
2

10-15 YEARS
1
4

5-10 YEARS
3
6

<5 YEARS
5
7

Enter the appropriate number of points that reflect any history
of violence, considering only those acts for which there are
documented findings of guilt (i.e., DHO, Court, Parole,
Mandatory Release, or Supervised Release Violation). This item
includes the individual's entire background of criminal
violence, excluding the current term of confinement.

P5100.08
9/12/2006
Chapter 6, Page 7
EXCEPTION:

Any institution disciplinary hearing (UDC or DHO)
finding that a prohibited act was committed
during the current term of confinement will be
scored as a history item.

State disciplinary findings are scored unless there is
documentation that the state disciplinary proceedings
did not afford due process protection to the inmate.
Severity of violence is determined by the offense behavior
regardless of the conviction/finding of guilt offense. History
of Violence points combine both seriousness and recency of prior
violent incidents to assess the propensity for violent behavior,
where more points mean greater risk. Therefore, if there is more
than one incident of violence, score the combination of
seriousness and recency that yields the highest point score.
Prior periods of incarceration will be considered a “history”
item if the inmate was physically released from custody and
then returned to serve either a violation or a new sentence.
In
determining time frames, use the date of the documented
behavior. Documented information from juvenile or YCA
adjudication can be used unless the record has been expunged or
vacated.
Minor History of Violence Aggressive or intimidating
behavior which is not likely to cause serious bodily harm or
death (e.g., simple assault, fights, domestic disputes, etc.)
There must be a finding of guilt.
Serious History of Violence - Aggressive or intimidating
behavior which is likely to cause serious bodily harm or
death (e.g., aggravated assault, domestic violence,
intimidation involving a weapon, incidents involving arson
or explosives, rape, etc.).
There must be a finding of
guilt.
Example: If an offender was found guilty of homicide 20 years
ago and a simple assault 3 years ago, assign 5 points for the
simple assault. Or in another case, the offender had guilty
findings for homicide 12 years ago; aggravated assault 8
years ago; and fighting 2 years ago, score 6 points for the
aggravated assault 8 years ago.
NOTE:

Attempted suicide, self-mutilation and possession of
weapons are not applicable behaviors for History of
Violence scoring. In addition, verbal threats (such as
Code 203- Threatening Bodily Harm) are to be viewed as
minor violence.

P5100.08
9/12/2006
Chapter 6, Page 8
7.

VOLUNTARY SURRENDER

7. VOLUNTARY SURRENDER

0 = NOT APPLICABLE

(-3) = VOLUNTARY SURRENDER

This item allows for the subtraction of three points from
the “Base Score” (Item 11 below), when the Judgement
indicates the inmate was ordered to voluntarily surrender.
Enter the appropriate number of points. For purposes of this
item, voluntary surrender means the inmate was not escorted
by a law enforcement officer to either the U.S. Marshals
Office or the place of confinement.
NOTE:

8.

Supervised Release, Mandatory Release, and Parole
Violators will not receive credit for Voluntary
Surrender even if it is approved by the court.

AGE
0 = 55 and over
2 = 36 through 54

8. AGE

4 = 25 through 35
8 = 24 or less

SENTRY will automatically cross-reference the inmate’s date
of birth and assign the appropriate number of points that
reflect his or her age. Staff do not have to manually
enter an offender’s age.
9.

EDUCATIONAL LEVEL

9. EDUCATION LEVEL

0 = Verified High School Degree/GED
1 = Enrolled in and making satisfactory progress in GED Program
2 = No verified High School Degree/GED & not participating in GED
Program

Enter the appropriate number of points, that reflect the
inmate’s education level as verified by the Education
Department.
NOTE:

The scoring of this item on the Custody Classification
form differs from the scoring on the Security
Designation form. Therefore, unit staff must reconcile
information obtained since the inmate’s previous score
on this item.

In addition to the points assigned for the education level,
the highest grade completed (HGC) will also be recorded on the
BP337. For example an inmate who began but did not complete the
7th grade will be given a 6 in the HGC field. Similarly, a GED
will be given a 12, a college graduate a 16, a Master’s degree
an 18, and a Ph.D. a 21 (the maximum allowed) in the HGC
field.

P5100.08
9/12/2006
Chapter 6, Page 9
10.

DRUG/ALCOHOL ABUSE

10. DRUG/ALCOHOL ABUSE

0 = Never/>5 Years

1 = <5 Years

Enter the appropriate number of points that reflect drug or
alcohol abuse by the inmate. Examples of drug or alcohol abuse
include: a conviction of a drug or alcohol related offense, a
parole or probation violation based on drug or alcohol abuse,
positive drug test, a DUI, detoxification, etc. Absent any
information similar to the above, an inmate’s self report is
sufficient to score this item. If this information is unknown,
enter a “U” and the item will be scored as zero.
11.

BASE SCORE

11. BASE SCORE (ADD B. ITEMS 1 - 10)

SENTRY will compute the base score based upon the points
entered for Items 1 - 10 (excluding Item 3). In cases where
the total results in a negative number the base score will be
set at zero.
C. CUSTODY SCORING
1.

PERCENTAGE OF TIME SERVED

1. PERCENTAGE OF
TIME SERVED

3 = 0-25%
4 = 26-75%

5 = 76-90%
6 = 91+%

Enter the number of points that reflect the percentage of time
the inmate has already served on the present commitment at the
time of the review. To determine the percent, divide the number
of months already served on the present sentence by the number
of months of incarceration the inmate will have served upon
reaching his/her projected release date.
If applicable, give
credit for jail time.
Example: An inmate has served 15 months (14 months at the
institution, plus credit for one month jail time) of an
anticipated total of 78 months of confinement.
Actual Time Served
=
Anticipated Time in Confinement =

15= 19.2%
78

Enter "3" , since 3 represents a range of 0 to 25%.

P5100.08
9/12/2006
Chapter 6, Page 10
2.

PROGRAM PARTICIPATION

2. PROGRAM PARTICIPATION

0 = POOR

1 = AVERAGE

2 = GOOD

Enter the appropriate number of points that reflect the
inmate’s level of initiative in programming.
This
is based on the inmate’s active program involvement, eg. RPP,
FRP, Drug education or Treatment Programs, education programs,
or any other suitable programs as recommended by the Unit Team.
Unit Teams should score
this area at the time of the custody review so input may be
gained from all classification team members.
NOTE:

Inmates in “FRP Refuse”, “RPP Refuse”, or who refuse to
participate in mandatory drug education or treatment
programs will be scored with 0 points regardless of
any other programs achievements. Otherwise, assign
points as follows:

GOOD - The inmate actively participates in multiple
recommended programs.
AVERAGE - The inmate could be participating in multiple
recommended programs but chooses to be involved in one at a
time. This also includes inmates who are on official
waiting lists for programs recommended by the Unit Team.
POOR - No program involvement, refuses to participate, or poor
participation in programs in which he/she is enrolled.
3. LIVING SKILLS
3. LIVING SKILLS

0 = POOR

1 = AVERAGE

2 = GOOD

Enter the appropriate number of points that reflect the inmate’s
living skills during the past 12 months. This is based on the
inmate’s demeanor, attitude, personal accountability and nature
of interaction with staff and other inmates. Incident Reports in
and of themselves are not the determining factor in assessing
the points on this item;
however, the underlying
behavior(s) may influence the scoring of this item.
Unit Teams
should score this item at the time of the custody review so
input may be gained from all classification team members.
NOTE:

Inmates in “FRP Refuse”, “RPP Refuse”, or who refuse to
participate in mandatory drug education or treatment
programs will be scored with 0 points regardless of
any other programs achievements. Otherwise, assign
points as follows.

P5100.08
9/12/2006
Chapter 6, Page 11
GOOD - The inmate fully complies with staff expectations.
He/she consistently receives outstanding sanitation and
work reports and impresses staff as a “model inmate” in all
other
aspects of adjustment. He/she has developed a good rapport with
staff. This high level of responsibility is consistent
throughout the year.
While behavior(s) of a minor concern may occur occasionally,
they do not detract from the inmate’s overall favorable
performance.
He/she is perceived by staff as attempting to program in a
positive manner. Some examples of such behavior(s) are as
follows:
•

Rare property/sanitation related counseling
necessary; however, not as the result of or leading
to an Incident Report or extra duty;

•

Work reports that are excellent
not
all
evaluation
elements
“outstanding;” and,

•

Uncharacteristic instances of staff reported
negative interactions or behavior that do not result
in Incident Reports.

overall, though
are
rated
as

AVERAGE - The inmate generally complies with staff
expectations although falls short of providing a full and
complete effort.
He/she has been counseled about sanitation, work performance
and/or other aspects of adjustment; however, the inmate is
not viewed as problematic.
The inmate’s rapport with staff
is satisfactory.
The inmate presents well personally;
however, he/she fails to display any significant motivation
for
self-improvement.
POOR - The inmate consistently fails to meet staff expectations
as evidenced by poor quarters sanitation, personal hygiene,
negative interaction with staff/peers, or poor work reports.
4.

TYPE AND NUMBER OF MOST SERIOUS INCIDENT REPORT(S)

4. TYPE & NUMBER 0
= ANY GREAT (100) IN PAST 10 YRS 3(A)= 1 MOD
(300) IN PAST YR
OF MOST 1 = > 1 HIGH (200) IN PAST 2 YRS 3(B)= >1 LOW MOD (400) IN PAST YR SERIOUS
2(A)= 1 HIGH (200) IN PAST 2 YRS 4
=
l LOW MOD (400) IN PAST YR INCIDENT RPT
2(B)= > 1 MOD (300) IN PAST YR
5
= NONE

Enter the points that reflect the most serious Incident
Report(s) received by the inmate. This is determined by using
the Institution Disciplinary Codes and Sanctions Severity
Scale. Points are assigned based on the most severe Incident
Report(s) for which the inmate has been found guilty by either

P5100.08
9/12/2006
Chapter 6, Page 12
the Unit Disciplinary Committee (UDC) or the Discipline Hearing
Officer (DHO), within the specified time frames. Points are to
be assigned only for the current period of incarceration.
NOTE:

Disciplinary findings while an inmate is housed under
BOP authority in non-BOP correctional facilities
should be scored if received during the current
period of incarceration unless there is documentation
that the disciplinary proceeding(s) did not afford
due process protection to the inmate.

Example: If an inmate has been found guilty of three HIGH
severity Incident Reports within the past two years, he/she
would receive a score of "1." If the inmate has only received
one HIGH severity incident report within the past two years, the
inmate would receive a score of "2(a)."
NOTE: Greatest severity Incident Reports merit a score of "0"
regardless of the total number received in the last ten
years.
The letter characters assigned to numerical scores 2 and 3 are
merely used to differentiate between these items which have
identical numerical values. The letter character is not used for
computation.
NOTE:

5.

For supervised release, mandatory release, and parole
violators, Incident Reports received during a
previous period of confinement should be used, if
they apply, for scoring "History of Escape or
Violence,” and "Drug/Alcohol Abuse."
However,
Incident Reports received during a previous period of
confinement will not be counted when scoring "Type
and Number of Most Serious Incident Reports" and
"Frequency of Incident Reports" since this behavior
occurred during a previous period of confinement. Only
Incident Reports received during the current
supervised release and parole violator term will be
counted in these categories.

FREQUENCY OF INCIDENT REPORTS

5. FREQUENCY OF
INCIDENT REPORTS
(IN PAST YEAR)

0 = 6+
1 = 2 THRU 5

2 = ONE
3 = NONE

Enter the appropriate number of points that reflect
the frequency of Incident Reports.
This is determined by assigning points based on the number of
Incident Reports for which the inmate has been found guilty by

P5100.08
9/12/2006
Chapter 6, Page 13
either the Unit Discipline Committee or the Discipline Hearing
Officer during the past 12 months.
6. FAMILY/COMMUNITY TIES
6. FAMILY/COMMUNITY TIES

3 = NONE OR MINIMAL

4 = AVERAGE OR GOOD

Enter the number of points that reflect the level of family and
community ties. This is based on the inmate’s efforts to build,
maintain and strengthen family/community ties rather than the
unilateral efforts of the family/community to provide support
and assistance to the inmate. Consideration should be given to
the following:
•

Financial support (not to include FRP participation);

•

Visiting (consider inmate’s efforts in establishing
visiting list, frequency of visits, and who is
visiting);

•

Development of phone list with focus on
family, employment, and community;

•

Sending and receiving regular correspondence;

•

Participation in Institution Release Preparation
Program and institution sponsored mock job fairs;

•

Involvement in parenting program and other
family oriented activities;

•

Contacts with social service providers to
promote/enhance family stability (i.e., school guidance
counselors, welfare workers, treatment providers);

•

Contact with Prisoner Visitation Services;

•

Participation in institution sponsored community
service opportunities (i.e., Toys for Tots, Make a Wish
Foundation, community gardens, Special Olympics); and,

•

Voluntary involvement with community activities.

Score each inmate based on his/her unique circumstances
while focusing on what the inmate does to maintain, build or
strengthen these ties. To best accomplish this, Unit Teams
should score this item at the custody review so input can be
gained from all classification team members and possibly
even the inmate.

P5100.08
9/12/2006
Chapter 6, Page 14
Examples:
Inmates who demonstrate no initiative to further and/or
enhance relationships with supportive parents/spouse/children
should be scored as “none or minimal.” (e.g., visiting and
phone lists that do not include family members, no effort to
provide financial support for children);
Inmates with limited financial resources who have
parents/spouse/children living significant distances from
their designated facilities, and request to have these family
members placed on their visiting and phone lists, and send and
receive frequent letters from family and make phone calls to
them when funds are available.
These inmates score as
“average or good;” and,
Inmates with no surviving parents, siblings, spouse, or
children may receive an “average or good” rating by developing
contacts through Prisoner Visitation Services (PVS) and
participation in community based activities and community
service opportunities.
7.

CUSTODY TOTAL

7. CUSTODY TOTAL (ADD C. 1 - 6)

Add the points in items 1 through 6, Section C, and enter
the sum in this block.
8.

CUSTODY VARIANCE

8. CUSTODY VARIANCE (FROM APPROPRIATE TABLE ON BP-338, PAGE 2)

The Custody Variance adjusts the inmate's total security points
as specified in Tables 6-1(M) and 6-1(F) based upon the inmates
custody score. If the appropriate table indicates a value other
than zero the application of the Custody Variance will:
•

add points to the base score, thus raising the
security level and increasing the custody (when
the value is positive); or,

•

subtract points from the base score, thus lowering the
security level and decreasing the custody (when the
value is negative).

P5100.08
9/12/2006
Chapter 6, Page 15
Table 6-1(M)
CUSTODY TOTAL

Male Custody
Variance
Table
B S
A C
S O
E R
E

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

0-11

+4

+4

+3

+3

+2

+1

+1

+1

0

0

-1

-1

-2

-3

-4

-5

-5

12-15

+4

+4

+3

+3

+2

+1

+1

+1

0

0

0

-1

-2

-3

-4

-5

-5

16-23

+8

+6

+5

+4

+4

+3

+2

+1

+1

0

0

0

-1

-1

-2

-2

-3

24+

+8

+6

+5

+4

+4

+3

+2

+1

+1

+1

0

0

0

-1

-1

-2

-3

Example: A male inmate has a Base Score of 17 points and a
Custody Total of 11 points. By using the Custody Variance
Matrix, the intersecting point for these two items is +3. Thus,
+3 is the Custody Variance score that will be entered on
Item 8, Section C.
Table 6-1(F)
CUSTODY TOTAL

Female
Custody
Variance
Table
B S
A C
S O
E R
E

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

0-15

+15

+11

+7

+4

+3

+2

+1

+1

0

0

0

0

-2

-4

-8

-12

-16

16-30

+15

+11

+7

+4

+3

+2

+1

+1

0

0

0

0

0

-4

-8

-12

-16

31+

+15

+11

+7

+4

+3

+2

+1

+1

0

0

0

0

0

0

-1

-5

-8

Example: A female inmate has a Base Score of 17 points and a
Custody Total of 11 points. By using the Custody Variance
Matrix, the intersecting point for these two items is +2. Thus,
+2 is the Custody Variance score that will be entered on
Item 8, Section C.
9.

SECURITY TOTAL

9. SECURITY TOTAL (ADD OR SUBTRACT CUSTODY VARIANCE (C.8) TO BASE SCORE (B.10))

Apply the Custody Variance Score to the Base Score, and
enter the result on Item 10, Section C.
Example: An inmate has a Base Score of 16 and a Custody Variance
Score of +4. By applying +4 to 16, a Security Total of 20 is
obtained and entered on Item 9, Section C.

P5100.08
9/12/2006
Chapter 6, Page 16
NOTE:

10.

If the Custody Variance score is 0, the figure entered
will be exactly the same as the Base Score. If the
application of the Custody Variance to the Base Score
results in a negative number, use 0.

SCORED SECURITY LEVEL

10. SCORED SECURITY LEVEL

An inmate's Security Level is determined by the Security Total
and any applicable Public Safety Factors (see Chapter 5).
11.

MANAGEMENT SECURITY LEVEL (MSL)

11. MANAGEMENT SECURITY LEVEL

A Security Level which is entered by the DSCC or Central
Office upon application of any of the three MSL Management
Variables (PSF Waived, Greater Security, Lesser Security).
The MSL overrides the inmate’s scored security level. If there
was a previously entered MSL, it will automatically appear in
this position.
12.

CUSTODY CHANGE CONSIDERATION

To determine eligibility for a custody change, the following
procedures apply:
•

If the Custody Variance Score (Section C, Item 8)
is in the positive (+) range, consider a custody
increase;

•

If the Custody Variance Score (Section C, Item 8)
is 0, the inmate's present custody is continued;
or,

•

If the Custody Variance Score (Section C, Item 8)
is in the negative (-) range, consider a custody
decrease.
SECTION D.

1.

INSTITUTION ACTION

TYPE OF REVIEW

1. TYPE OF REVIEW

(EXCEPTION OR REGULAR)

An inmate should be handled as an exception case if there is
documentation of the following:

P5100.08
9/12/2006
Chapter 6, Page 17
•

Public Safety Factors. Any inmate with a PSF. If the
PSF has been waived the case is still considered an
exception;

•

Central Inmate Monitoring Assignment. An inmate with a
CIM assignment, excluding state prisoners and
separation cases; or,

•

Other. The Warden may specify in writing other
offenses or cases that require exception
review.

If the inmate does not meet any of the above criteria the
“Type of Review” will be “Regular.”
For Regular Cases,
the Unit Team has authority to make custody assignments, and
the Unit Manager is the signature authority on the BP-338.
For Exception Cases, the Warden or designee is the approving
official and retains signature authority for the BP-338
whenever there is a decrease in custody.
Unit staff will
indicate on the BP-338 form the reason for the Exception Case,
only in those instances in which the unit team will make a
recommendation for a reduction in custody level.
2.

CURRENT CUSTODY

2. CURRENT CUSTODY

(MAXIMUM, IN, OUT, COMMUNITY)

Checkthe proper code for the inmate's current custody:
MAX = MAXIMUM, IN = IN, OUT = OUT, COM = COMMUNITY
3.

NEW CUSTODY

3. NEW CUSTODY

(MAXIMUM, IN, OUT, COMMUNITY)

Check the proper code for the inmate’s new custody:
MAX = MAXIMUM, IN = IN, OUT = OUT, COM = COMMUNITY
As indicated below, the Custody Classification Form only
recommends; the final decision rests with the review authority.
With the exceptions noted previously in Item 1, Type of Review,
the Unit Team has the following options:

P5100.08
9/12/2006
Chapter 6, Page 18
Table 6-2
BP-338 FORM
RECOMMENDS

CLASSIFICATION TEAM OPTIONS

Custody
Increase(+)
range

Increase custody one level
or
Continue same custody assignment and document why

Custody
Decrease(-)
range

Decrease custody one level
or
Continue same custody assignment and document why

Continue
Present Custody

Continue same custody assignment
or
(Refer to the Warden, see below)

The custody level should normally be reduced or increased by
only one level (i.e., a reduction of IN would be to OUT, not to
COMMUNITY; an increase from COMMUNITY would be to OUT, not to
IN). However, an exception regarding increases can be made for
disciplinary cases involving prohibited acts of the Greatest
Severity or escape, provided it is justified by the Unit Team
in a memo to the inmate's central file with a copy to the
inmate.
Additionally, transfer to a CCC may require the custody
level to be decreased more than one level. If the inmate is
receiving a custody reduction solely for the purpose of
transferring to a CCC, a new Custody Classification Form
(BP338) does not need to be completed.
Approval for a decrease
to COMMUNITY custody is granted by virtue of the Warden’s
approval and signature on the Institution Referral for CCC
Placement (BP-210).
While it is mandatory that COMMUNITY custody be effected at the
time of transfer, it may not be appropriate to reduce the
inmate’s custody level prior to the date of transfer (e.g., it
would not be appropriate for an IN custody inmate at a MEDIUM
security level institution to have COMMUNITY custody while still
housed at the institution). In such cases, upon receipt of a CCC
acceptance date, a SENTRY future assignment would be established
for the date of transfer. The effective time for the reduction
would be 12:01 AM. An inmate must be assigned COMMUNITY custody
status prior to transfer to a CCC.
If the Custody Variance (Section C, Item 8) is zero (Continue
Present Custody), and the Unit Team believes that there is a
compelling reason to change the inmate's custody, the Unit Team
will refer the case to the Warden, who is the deciding
official.

P5100.08
9/12/2006
Chapter 6, Page 19
4.

ACTION

4. ACTION:

(APPROVE, DISAPPROVE)

For exception cases only, the Warden or designee should check
the appropriate box indicating either approval or disapproval
of the Unit Team's decision.
If the Warden
disagrees with the form, he/she will indicate the reasons on
the
338 form.
For regular cases, the Unit Manager will
take this action.
5.

DATE OF NEXT REVIEW

5. DATE OF NEXT REVIEW

Enter the month and year of the next scheduled review.
6.

CHAIRPERSON

6. CHAIRPERSON
NAME AND SIGNATURE

The Unit Manager will print his or her name and sign the
form in the space provided.
7.

EXCEPTION REVIEW

7. EXCEPTION REVIEW
NAME (WARDEN OR DESIGNEE) AND SIGNATURE

This item is reserved for the Warden or designee's printed
name and signature if the inmate is an exception case as
defined in Item 1 of this section. If the Warden or designee
disapproves, the reason will be documented on the Custody
Classification Form (BP-338) and a copy provided to the
inmate.
8.

SUMMARY OF FINAL ACTION

8. SUMMARY OF FINAL ACTION:

SECURITY LEVEL
CUSTODY

After all action is complete (exception cases signed off,
etc.,) the final outcome will be entered.
Upon completion,
the form is to be filed in the Inmate Central File, Section
2, and the appropriate custody assignment updated in SENTRY.

P5100.08
9/12/2006
Chapter 6, Page 20
BP-338 CUSTODY CLASSIFICATION FORM
PAGE 1
A

.

I

D

E

N

T

1. INSTITUTION CODE

U.S. DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS

I

F

I

N

G

D

A

T

A

2 . UNIT

4 . N A ME

3 . DATE
5. REGISTER NUMBER

6. MANAGEMENT A - NONE
VARIABLES
B - JUDICIAL RECOM MENDATIO N
D - RELEASE RESIDENCE/PL ANNING
E - POPULATION MANAGEMENT

7.

Y

PUBLIC
SAFETY
FACTORS

B

A
B
C
F
G
H

-

G - CIMS
I - MED/PSYCH TREATMENT
N - PROGRAM PARTICIPATION
R - WORK CADRE

NONE
DISRUPTIVE GROUP (males only)
GREATEST SEVERITY OFFENSE (males only)
SEX OFFENDER
THREAT TO GOVERNMENT OFFICIALS
DEPORTABLE ALIEN

.

B

A

S

E

I
K
L
M
N
O

S

-

S - PSF WAIVED
U - LONG TERM DETAINEE
V - GREATER SECURITY
W - LESSER SECURITY

SENTENCE LENGTH (males only)
VIOLENT BEHAVIOR (females only)
SERIOUS ESCAPE
PRISON DISTURBANCE
JUVENILE VIOLENCE
SERIOUS TELEPHONE ABUSE

C

O

R

I

N

G

1. TYPE OF DETAINER

0 = NONE
1 = LOWEST/LOW MODERATE

3 = MODERATE
5 = HIGH

7 = GREATEST

2. SEVERITY OF CURRENT
OFFENSE

0 = LOWEST
1 = LOW MODERATE

3 = MODERATE
5 = HIGH

7 = GREATEST

3. MONTHS TO RELEASE

___________

4. CRIMINAL HISTORY
SCORE

0 = 0-1
2 = 2-3

4 = 4-6
6 = 7-9

8 = 10-12
10 = 13 +

5. HISTORY OF ESCAPE
OR ATTEMPTS

6. HISTORY OF
VIOLENCE

MINOR
SERIOUS

MINOR
SERIOUS

NONE
0
0
NONE
0
0

>15 YEARS
1
3(S)

10-15 YEARS
1
3(S)

5-10 YEARS 0 <5 YEARS
2
3
3(S)
3(S)

>15 YEARS
1
2

10-15 YEARS
1
4

5-10 YEARS
3
6

7. VOLUNTARY SURRENDER STATUS 0 = NOT APPLICABLE

<5 YEARS
5
7

( -3 ) = VOLUNTARY SURRENDER

8. AGE

0 = 55 and over
2 = 36 through 54

9. EDUCATION LEVEL

0 = Verified High School Degree/GED
1 = Enrolled in and making satisfactory progress in GED Program
2 = No verified High School Degree/GED & not participating in GED Program

10. DRUG/ALC OHOL ABUSE

0 = Never/>5 Years

4 = 25 through 35
8 = 24 or less

1 = <5 Years

11. BASE SCORE (ADD §B. ITEMS 1 - 10)

C. CUSTODY SCORING
1. PERCENTAGE OF
TI M E S E R V E D

3 = 0-25%
4 = 26 - 75 %

5 = 76-90%
6 = 91+%

2. PROGRAM PARTICIPATION

0 = POOR

1 = AVERAGE

2 = GOOD

3. LIVING SKILLS

0 = POOR

1 = AVERAGE

2 = GOOD

4. TYPE & NUMBER
OF MOST
SERIOUS
INCIDENT RPT

0 = ANY GREAT (100) IN PAST 10 YRS
1
=
> 1 HIGH (200) IN PAST 2 YRS
2(A) =
1 HIGH (200) IN PAST 2 YRS
2(B) =
> 1 MOD
(300) IN PAST YR

5. FREQUENCY OF
INCIDENT REPORTS
(IN PAST YEAR)
6. FAMILY/COMMUNITY

TIES

3(A) =
1 MOD
(300) IN PAST YR
3(B) = >1 LOW MOD (400) IN PAST YR
4
=
l LOW MOD (400) IN PAST YR
5
=
NONE

0 = 6+
1 = 2 THRU 5

2 = ONE
3 = NONE

3 = NONE OR MINIMAL

4 = AVERAGE OR GOOD

7. CUSTODY TOTAL (ADD § C. 1 - 6)
8. CUSTODY VARIANCE (FROM APPROPRIATE TABLE ON BP-338, PAGE 2)
9. SECURITY TOTAL (ADD OR SUBTRACT CUSTODY VARIANCE (§ C.8) TO BASE SCORE (§ B.11)
10. SCORED SECURITY LEVEL _______ _______

11.

MANAGEMENT SECURITY LEVEL ______________

P5100.08
9/12/2006
Chapter 6, Page 21
BP-338 CUSTODY CLASSIFICATION FORM
PAGE 2

U.S. DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS

SECTION D:
1.

TYPE OF REVIEW:

2.

CURRENT CUSTODY:

3.

NEW CUSTODY:

(MAXIMUM, IN, OUT, COMMUNITY)

4.

ACTION:

(APPROVE, DISAPPROVE)

5.

DATE OF NEXT REVIEW

6.

CHAIRPERSON

INSTITUTION ACTION

(EXCEPTION OR REGULAR)
(MAXIMUM, IN, OUT, COMMUNITY)

_______________________________________
NAME AND SIGNATURE
7.

EXCEPTION REVIEW
_______________________________________
NAME (WARDEN OR DESIGNEE) AND SIGNATURE

8.

SUMMARY OF FINAL ACTION:

SECURITY LEVEL
CUSTODY

CUSTODY CHANGE RECOMMENDATIONS BASED ON CUSTODY VARIANCE
IF CUSTODY VARIANCE IS IN THE (+) RANGE

CONSIDER A CUSTODY INCREASE

IF CUSTODY VARIANCE IS IN THE (-) RANGE

CONSIDER A CUSTODY DECREASE

IF CUSTODY VARIANCE IS ZERO

CONTINUE PRESENT CUSTODY

Male Custody
Variance
Table

B
A
S
E

S
C
O
R
E

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

0 - 11

+4

+4

+3

+3

+2

+1

+1

+1

0

0

-1

-1

-2

-3

-4

-5

-5

12-15

+4

+4

+3

+3

+2

+1

+1

+1

0

0

0

-1

-2

-3

-4

-5

-5

16-23

+8

+6

+5

+4

+4

+3

+2

+1

+1

0

0

0

-1

-1

-2

-2

-3

24+

+8

+6

+5

+4

+4

+3

+2

+1

+1

+1

0

0

0

-1

-1

-2

-3

Female
Custody
Variance
Table

B
A
S
E

S
C
O
R
E

CUSTODY

CUSTODY
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

0 - 15

+15

+11

+7

+4

+3

+2

+1

+1

0

0

0

0

-2

-4

-8

- 12

- 16

16-30

+15

+11

+7

+4

+3

+2

+1

+1

0

0

0

0

0

-4

-8

- 12

- 16

31+

+15

+11

+7

+4

+3

+2

+1

+1

0

0

0

0

0

0

-1

-5

-8

P5100.08
9/12/2006
Chapter 7, Page 1

INMATE TRANSFER

TRANSFER PROCEDURES. Transfers (also known as redesignations)
are used to move inmates from one institution to another as
needed, with each type of transfer having a specific
objective. The following are some of the more frequent
reasons for a transfer:
•
•
•
•
•
•
•
•
•
•

institution classification;
nearer release;
disciplinary/close supervision;
adjustment;
medical/psychological treatment;
temporary transfers;
training purposes/program participation;
Institution Hearing Program;
pre-release; and,
transfers from CCC’s.

After review and approval by the Unit Team, a transfer
request is submitted via the Request for Transfer/Application
of Management Variable (409) to the DSCC.
The procedures for
completing the 409 are outlined below and may only be waived
or modified with the approval of the Assistant Director,
Correctional Programs Division, Washington, D.C. or his/her
designee.
1. Inmate’s Medical Status. Include current, complete, and
accurate available information concerning any medical problem
that might affect redesignation;
2. Institution Adjustment. Include a brief description of the
inmate's adjustment during this period of incarceration with
emphasis on recent adjustment;
3. Rational for Referral. Include a complete, specific
justification and support for the requested action;
4. Parole Hearing Scheduled. Indicate whether or not the
inmate is eligible for a parole hearing. If yes, indicate the
date of the hearing. (See SALLYPORT for a current listing of
parole/non-parole institutions).
5. Past or Present Behavior and/or Management Concerns. Note
any past or present behavior and/or management concerns which
may affect placement (i.e., history of arrests or disruptive
behavior

P5100.08
9/12/2006
Chapter 7, Page 2
which may not have resulted in a conviction, inmates
preference regarding this request, etc.).
Also note any
Security Threat Group concerns/associations. In addition, it is
necessary for staff to closely review each case submitted for
any CIM concerns. Any CIM concerns should be noted on the 409
if applicable.
However, it is not necessary for staff to route a Request for
CIM Activity Clearance with each transfer request since CIM
activity clearance is included in the redesignation for all
CIM assignments except WITSEC cases.
Redesignations between
same security level institutions are discouraged, except for
CIM purposes, nearer release purposes, or other unusual
circumstances. Copies of all transfer requests for Disruptive
Group Members will be forwarded to the Intelligence Section,
Central Office, via GroupWise upon approval of the transfer.
Additionally, the institution Special Investigative
Supervisor should also receive a copy of the transfer
request; and
6. BP-337/BP-338 Discrepancies. Include a brief description
of any scoring changes between the BP-337 and BP-338.
Complete all required information, then route the request
through normal institutional review channels for approval by
the CEO.
After approval by the CEO, it may be routed
to the DSCC Administrator from the unit’s mailbox.
The Unit
Team will enter the appropriate “DST” assignment (see below)
into SENTRY as confirmation that a redesignation request has
been submitted to the DSCC or OMDT.
Enter this SENTRY
assignment under the "DST" category using the “Update Inmate
Assignment” transaction.
•

Enter “W REDES R” if the transfer request is
for a routine transfer.

•

Enter “W REDES M” if the transfer request
requires a review by the OMDT (Medical
Designator).

Once the e-mail requesting redesignation is received,
DSCC staff will at a minimum review the following SENTRY
transactions to determine if the inmate is appropriate for
redesignation:
CIM Clearance and Separatee Data;
Inmate Load Data;
Inmate Profile;
Custody Classification Form;
Security/Designation Data Form; and,
Chronological Disciplinary Record.
If the transfer is approved, DSCC staff will enter the
information and the appropriate destination (DST) assignment in

P5100.08
9/12/2006
Chapter 7, Page 3
SENTRY on the “Enter Redesignation” screen and will also note
the approved institution transfer code. The method of
transportation is at the discretion of the Warden.
Should a
change in DST be required, DSCC staff will make the change in
SENTRY prior to the inmate’s arrival at the designated
institution.
If the transfer is denied, DSCC staff will indicate the
denial on the “Update Inmate Remarks” screen and will also
delete the “W REDES” from SENTRY. Unit staff should closely
monitor SENTRY for deletions of the “W REDES” transaction.
1. INSTITUTION CLASSIFICATION TRANSFERS. These transfers are
typically referred to as either “Lesser Security” (Code 308)
transfers or “Greater Security” (Code 307) transfers.
a.

Security Level Changes
(1) When a decrease in the inmate’s security level is
indicated by the Custody Classification Form, transfer
of the inmate to a lower security level institution
should be considered.
(2) Likewise, an increased security level may be
indicated in a similar fashion.
The security total may
increase to a higher security level range.

If an updated security scoring, combined with Public Safety
Factors, indicate that an inmate is rated at a different
security level, the inmate must be referred to the DSCC for
For
either transfer or application of a Management Variable.
example, if an inmate in a Low security level institution is
reclassified to Minimum security, the case must be referred for
transfer or application of a Management Variable. If transfer is
denied, DSCC staff will apply an appropriate Management Variable
and add a Management Security Level, if applicable.
b. Custody Level Changes. During an inmate's custody review,
a custody level may be increased or decreased (ordinarily, only
one level at a time) indicating a transfer is appropriate. For
example:
(1) A Medium security level inmate has OUT custody,
and becomes eligible for COMMUNITY custody. If the Unit
Team decides to reduce custody, the inmate would normally
be referred for redesignation to a Low or Minimum
security level facility, since Medium security level
institutions do not house COMMUNITY custody inmates. If
approved for transfer by the DSCC, the Management
Variable of Lesser Security will be applied and the
Management Security Level will be changed accordingly.

P5100.08
9/12/2006
Chapter 7, Page 4
(2) An inmate's transfer to a higher security
institution could be triggered by an increase in custody
needs. For example, a Medium security level inmate with
IN custody becomes eligible for a custody increase. The
team agrees to increase the custody to Maximum.
Since
Medium security level facilities are not authorized to
house Maximum custody inmates, the inmate must be
referred for transfer to a High security level
institution and the MSL changed in accordance with the
application of an MGTV.
2. NEARER RELEASE TRANSFERS (Code 313). Nearer release
transfers move the inmate closer to their legal residence or
release destination, consistent with their security level.
Inmates may be considered for a nearer release transfer only
after serving 18 consecutive months of clear conduct in a
general population. Nearer release transfers should be
incorporated with “Lesser Security” transfers whenever
possible. Once the inmate has been transferred within 500
driving miles of his or her release residence, no further
referrals will be made for nearer release transfer
consideration. further referrals can be considered for nearer
release transfer consideration subject to bed availability, the
prisoner’s security designation, the prisoner’s programmatic
needs, the prisoner’s mental and medical health needs, any
request made by the prisoner related to faith- based needs,
recommendations of the sentencing court, and other security
concerns of the Bureau of Prisons.
Transfer to a facility in an area other than the inmate's
legal residence or sentencing district may be considered by
the inmate's Unit Team provided the inmate can provide strong
evidence of community and/or family support. Institution staff
should use sound correctional judgment when reviewing such
requests for transfer to ensure the transfer is consistent
with guidelines established in this chapter.
Inmates with an Order for Deportation, an Order of Removal, an
ICE detainer for an unadjudicated offense(s) or an ICE
detainer for a hearing will not be transferred for nearer
release purposes since they will be returning to the community
outside, rather than inside, the United States upon release.
3. WITSEC TRANSFERS. All movement of Witness Security cases is
coordinated exclusively through the Inmate Monitoring Section
of the Correctional Programs Branch, Central Office. Witness
Security cases will not be transferred without authorization
from that office.
Witness Security inmates who require
medical or mental health treatment at a medical center must
also be approved by the Medical Designator.
If the inmate is classified as a WITSEC case, a copy of the
medical referral will be sent simultaneously to the Inmate

P5100.08
9/12/2006
Chapter 7, Page 5
Monitoring Section (IMS) and the Medical Designator. The Inmate
Monitoring Section will coordinate with the OMDT regarding an
appropriate placement. Placement will be based on available
medical resources, security needs, bed space availability, and
the inmate's need for medical care. IMS will enter activity
clearances for WITSEC cases.
4. DISCIPLINARY/CLOSE SUPERVISION TRANSFERS (Codes 309/323). An
act(s) of documented institution misconduct may result in an
inmate’s transfer to another institution, normally of greater
security, for disciplinary reasons. Wardens may recommend same
security level transfers only when placement at a greater
security level institution is not possible or other overriding
circumstances exist.
Disciplinary or Close Supervision transfer requests will
be sent electronically to the DSCC Administrator and contain
the following information:
(a)

Request for Transfer/Application of
Management Variable (must be thorough and
specific);

(b)

Close Supervision investigation report, if
requested; and,

(c)

Intelligence data or supporting memorandum
if requested.

Institution staff should carefully review the management of
309/323 cases on an individual basis, applying sound
correctional judgment that considers the safety and security
of the inmate, the institution and its staff and the
community.
5. ADJUSTMENT TRANSFERS (Code 330). All transfer referrals
submitted as Code 330 transfers for adjustment purposes will be
reviewed by the DSCC. Adjustment purposes transfer requests will
be sent electronically to the DSCC Administrator via Form 409.
DSCC staff will ensure that the transfer does not meet the
requirements of an unverified protection transfer, Code 323.
6. MEDICAL AND PSYCHIATRIC TRANSFERS (Codes 331-336 and
338, 339). Medical designations and transfers are approved by
the Central Office Medical Designator, Office of Medical
Designations and Transportation (OMDT). The Central Office
Medical Designator assigns inmates to Medical Referral
Centers (MRC), institutions with medical resources, or nonBureau community care centers to provide needed medical
services.
Medical redesignations are initiated for inmates with acute
medical, surgical, or psychiatric condition, or for those
inmates who have chronic care needs that cannot be addressed at
the parent institution. Transfers will be classified as either

P5100.08
9/12/2006
Chapter 7, Page 6
(a) Emergency, (b) Routine/Urgent, or (c) Routine.
If an inmate objects, either in writing or through his or her
attorney, to a transfer for psychiatric/mental health treatment,
the provisions of 18 U.S.C. § 4245 may apply. Staff will suspend
transfer action in such cases and refer the matter to their
Regional Counsel for review. The Regional Counsel will notify
the institution when the transfer action can be re-instituted.
a. Emergency Transfer - An emergency transfer is a
medical, surgical, or psychiatric situation determined by
medical/mental health staff that requires immediate, direct
transportation.
This includes inmates not medically or psychiatrically capable
of transport via routine BOP air/surface transportation, e.g.,
bus, commercial air, or USMS/Bureau airlift. Direct
transportation is defined as air ambulance, air charter, or
ground ambulance and, in some instances, an institution
vehicle may be utilized.
b. Routine/Urgent Transfer - A routine/urgent transfer is
initiated for medical, surgical, or psychiatric treatment
that is not an emergency, however must be transported
directly to a MRC, typically within two to three weeks of
designation.
Routine urgent transfers require direct transfer to the MRC
because of the acuity of their medical, surgical, or
psychiatric condition, or because MRC-based services need to be
initiated within an appropriate time frame. Holdover housing at
a county jail or Bureau general population institution is not
permissible.
c. Routine Transfer - A routine transfer is initiated
for medical, surgical, or psychiatric treatment that is
not an emergency and time en-route is not a major factor.
Routine transfers may travel by any available means.
d. Procedures for Initiating Emergency, Routine/Urgent,
and Routine Transfer Requests.
All transfer
requests for medical, surgical, or psychiatric designations
will be initiated via GroupWise on the Medical/Surgical and
Psychiatric Referral Request Form (BP-770) available on
SALLYPORT.
The HSA, with input from the
Clinical Director and other providers involved with the
inmate’s care (e.g., mid-level providers, psychologists,
consultant physicians), is responsible for completing the BP770. The referring institution Warden must review the BP-770
and authorize the request for transfer.
The BP-770 serves as the redesignation, transportation, and
security worksheet from which the actual redesignation is
made. It will also serve as the emergency referral request
form, documentation of the inmate’s condition and the reason

P5100.08
9/12/2006
Chapter 7, Page 7
for transfer. Accordingly, it is essential that the BP-770 be
completed thoroughly and accurately.
The Medical Designator will review each request for
redesignation and approve or deny the requested transfer. Based
on clinical information and in consultation with the Medical
Director, the Medical Designator may change the urgency level of
the request.
OMDT will authorize CIM clearance (if appropriate) and enter
approved transfers to an appropriate BOP facility in SENTRY on
the “Enter Redesignation” screen.
e. Completion of Treatment - All requests for
redesignation to the parent facility upon completion of
Medical/Surgical or Psychiatric treatment, or to another
medical facility for continuation of treatment, will be
initiated by the facility currently housing the inmate via
GroupWise on the Discharge Transfer Summary form. This form
serves as the designation, transportation, and security
worksheet from which the redesignation is made.
Medical cases are normally returned to their parent facility
unless the DSCC approves a change in the parent facility based
on clinical justification provided prior to redesignation by
the Medical Designator.
7. TEMPORARY TRANSFERS. It is sometimes necessary to
temporarily transfer an inmate to a contract facility or other
Bureau institution. This is normally for security reasons, when
the current institution does not have a Special Housing Unit. In
such cases, institution staff will forward a request for
temporary transfer approval from the Warden to the DSCC. The
request will include the rationale for transfer, with assurance
that the receiving facility is in agreement with the temporary
transfer. Transfer approval must be obtained prior to the
transfer during normal working hours, or if after hours, the
next work day.
A copy of this request will be routed to the
appropriate CCM office, if the transfer is to a contract
facility.
8. TRANSFERS FOR TRAINING PURPOSES OR PROGRAM PARTICIPATION.
An inmate is ordinarily only transferred for specialized
national programs not offered at the parent facility to
include:
(a)
(b)
(c)
(d)

Residential Drug Treatment Program;
Life Connections Program;
Special Management Unit; and
Sex Offender Programs.

When placement for program participation is inconsistent with
the assigned security level, the appropriate Management Variable
must be applied by the DSCC. Ordinarily, the inmate will be

P5100.08
9/12/2006
Chapter 7, Page 8
returned to the referring institution upon completion of the
specialized training or program if the inmate has 18 months or
more remaining until the inmate’s release date at the time of
the transfer. Further, if the program facility is nearer to the
inmate’s release residence, than is the referring institution,
the inmate may remain at the program facility.
9.
INSTITUTION HEARING PROGRAM TRANSFERS. The Institution
Hearing Program (IHP) is a coordinated effort by the Bureau,
ICE, and the EOIR to provide deportation or exclusion
proceedings to sentenced aliens as expeditiously as possible
after the date of conviction.
Eligibility,
designation, classification, and transfer procedures are
specifically outlined in Bureau directives. IHP sites have been
established for male and female non-U.S. citizens who are
serving federal sentences to ensure a deportation or exclusion
hearing is conducted early in their sentence instead of at the
end of their sentence.
10. TRANSFERS TO SATELLITE CAMPS. The Warden of an institution
with a satellite camp may transfer an inmate from the main
institution to the camp if the inmate is assigned an
appropriate security and/or custody level. The Camp
Administrator of a satellite camp adjacent to a Low or Medium
security level institution may temporarily transfer the inmate
to the main institution for disciplinary purposes (i.e.,
disciplinary segregation).
If a need for an immediate
redesignation arises, the inmate may be placed as a holdover in
Administrative Detention at the main institution while approval
is sought from the DSCC for redesignation to that institution
or another institution.
An inmate may travel via “unescorted transfer” from a low or
minimum security level institution to a minimum security level
institution if the inmate is a minimum security level inmate
and has OUT or COMMUNITY custody.
The inmate’s
family (on the approved visiting list) may provide
transportation to the receiving institution only if the inmate
is transferring from a minimum security level institution to
another minimum security level institution, and if approved by
the Warden.
The inmate’s family is expected
to bear all transportation costs.
The inmate
must go directly from the sending institution to the receiving
institution.
The Warden may authorize clearance for the transfer of a CIM
Case, with the exception of WITSEC cases, to the satellite camp
of the parent facility provided established regulations for
regular transfer authority have been met. (Refer to the CIM
Manual for more specific details).

P5100.08
9/12/2006
Chapter 7, Page 9
11. PRE-RELEASE TRANSFERS. Inmates in federal and contract
institutions may be transferred to CCCs in accordance with the
Program Statement Community Corrections Center (CCC)
Utilization and Transfer Procedure.
Inmates who have been
approved for CCC referral and are otherwise appropriate for
camp placement are to be transferred to a camp for intermediate
placement if at all practicable. Inmates should be encouraged
to complete all or most of the Institution Release Preparation
Program at the parent institution prior to transfer.
The parent institution is to complete the CCC referral packet
and the camp should be closer to the inmate’s release residence.
This process should be completed to allow the inmate a minimum
of a 60-day placement at the camp prior to the reporting date at
the CCC. CCC referrals may be made 12 to 18 months in advance of
an anticipated reporting date with the concurrence of local CCM
offices. A notation that the CCC referral was made with a
specific projected placement date should be included in the
request for institution transfer, and the transfer request
should be prepared at the same time as the CCC referral.
12. TRANSFERS FROM CCC’S. When an inmate fails to meet the
conditions of CCC placement, the CCM should designate the
inmate to the parent institution with consideration given
to the following criteria for designation:
(a)
(b)
(c)
(d)
(e)

local manday detention rates;
availability of Bureau Detention Centers;
budgetary constraints;
projected release date; and,
distance to parent facility.

When returning the inmate to the parent institution is not
cost effective, the Community Corrections Office will refer the
case to the DSCC for designation.
DSCC staff, will
make the designation, and should consider the closest
institution commensurate with the inmate’s security needs. When
the DSCC designates the inmate to a facility, DSCC staff will
notify the parent institution to facilitate the forwarding of
the central file.
13. LONG-TERM DETAINEES. The authority for the redesignation of
long-term detainees rests with the Detention Services Branch,
Correctional Programs Division, Central Office. Refer to the
current Program Statement Mariel Cuban Detainees for transfer
procedures. Transfers for medical or mental health treatment
however, shall be referred to the Central Office Medical
Designator. Mariel Cubans who are sentenced, and therefore not
detainees, are handled in a routine fashion by DSCC staff.

P5100.08
9/12/2006
Chapter 7, Page 10
14.

IN-TRANSIT DATA FORM

a. Upon notice that an inmate is being transferred or
temporarily released to an authorized law enforcement
officer (e.g., U.S. Marshal, state law enforcement officer,
or Bureau bus officer), the Unit Manager will ensure the
following:
•

The top portion of the SENTRY automated InTransit Data Form is accurate and the bottom
portion is completed;

•

CIM, YCA, DCYRA and any other important information
is included in the space for "Non-Routine Security
Needs;"

•

CIM separation information is accurate, up-to-date
and the SENTRY generated "CIM Clearance and Separatee
Data" is attached to the In-Transit Data Form; and,

•

The In-Transit Data Form is signed, dated, and
forwarded to ISM staff who will attach a
current inmate photograph and provide the form
to the transporting officer.

NOTE:

The most recent In-Transit Data Form is maintained in
the Inmate Central File. The “CIM Clearance and
Separatee Data” display will not be filed with the
In-Transit Data Form.

b. Upon receipt of the In-Transit Data Form, ISM
staff will ensure the following:
•

The information indicated on the top portion of
the form is correct.
SENTRY update functions
should be executed in the event that the data is
not accurate;

•

The Sentencing Remarks should include the offenses
and the length of sentence as noted on the
Judgment.
If
this information is not accurate, the load data
should be updated;

•

The Detainer Remarks should indicate all active
detainers and the charge or offense. If the detainer
has been litigated, information regarding the
sentence imposed or time remaining to serve should
be listed.
If this information is not current, the
commitment should be updated; and,

P5100.08
9/12/2006
Chapter 7, Page 11
•

Initials are placed below the detainer remarks
indicating that the information has been
confirmed and is accurate and up-to-date.

15. TRANSFER CODES. The reason for transfer, as shown by one of
the codes listed at the end of this chapter, must be provided in
the top portion of the Transfer Order. If there is more than one
reason for transfer, the most pertinent code should be used.
Note that all Unescorted Transfers are Discharge Code FURL TRANS for Furlough Transfer.
16.

SPECIAL REQUIREMENTS

a. An inmate having a detainer or pending charge may be
transferred to any institution for which he or she properly
classifies; however, generally when there is a formally filed
detainer, the inmate is not to be transferred to an
institution more distant from the detaining authority unless
there is substantial reason to believe the detainer will be
dropped or the pending charge will not be prosecuted.
An inmate who indicates an intention to oppose extradition is
not to be transferred within the last 30 calendar days prior to
release to an institution in the state that placed the
detainer. Such cases, and others in which there are legal or
jurisdictional problems, are to be referred to the Regional
Correctional Programs
Administrator (See Program Statement
Inmate Systems Management Manual.
b. When there is reason to transfer an inmate to a nonfederal institution for concurrent service of federal and
state sentences, the Warden will refer the case to the DSCC
Administrator. Refer to the Program Statement, Transfer of a
Prisoner to State Custody Prior to Release from the Federal
Sentence, for procedures.
17.

RELATIONSHIPS WITH OTHER AGENCIES

a. U.S. Parole Commission. Parolable inmates must be housed
at a parolable institution in accordance with their parole
hearing requirements unless a hearing is no longer required.
b. Administrative Office of the U.S. Courts. The court of
conviction may recommend to the Attorney General or the Bureau
that the defendant be retained at, or transferred to, a place
of confinement near the place of trial or the court of appeals,
for a period reasonably necessary to permit the defendant to
assist in the preparation of his or her appeal. Upon receiving
this recommendation, the Bureau will make every effort to place
the inmate in such a facility.
If a reason exists for
not placing the inmate in that facility, the court must be
notified of the situation and an attempt will be made to arrive
at an acceptable place of confinement.

P5100.08
9/12/2006
Chapter 7, Page 12
Ordinarily, complicated jurisdictional or legal problems
should be resolved before transfer. Ordinarily, the sending Case
Management Coordinator will determine if an inmate has legal
action pending in the district in which confined. If so, the
individual should not be transferred without prior consultation
with the appropriate U.S. Attorney or Regional Counsel, or both.
Under Rule 23(a) of the Federal Rules of Appellate Procedures,
an inmate may not be transferred, pending review of a Habeas
Corpus proceeding commenced before a court, without the approval
of the court.
Approval for transfer should be sought through the U.S.
Attorney or Regional Counsel in cases where a Habeas Corpus
petition is pending.
c. Non-Federal Authorities. The decision to accept a state
prisoner in the Bureau is the responsibility of the DSCC
Administrator. When notifying the state authority of acceptance,
the state's contract code will be identified.
The Office of Procurement, Central Office is responsible
for negotiating contracts for housing state prisoners. If it
is necessary to transfer a federal inmate to a local jail,
the sending institution must immediately notify the U.S.
Marshals and the CCM, preferably prior to the transfer.
d. Military Inmates. The DSCC will accept a military or Coast
Guard inmate recommended for transfer to federal custody if,
after examination of all available information, the Bureau
can provide appropriate resources for the inmate's needs. The
DSCC will be responsible for the designation and redesignation
of all military and Coast Guard inmates accepted for service
of their sentence in Bureau custody.
In some cases, special agreements or Memoranda of
Understanding (MOU) have been established with various
military branches.
These MOUs give direction to Bureau staff regarding which Bureau
regulations and policies apply to the military inmates. Pursuant
to 10 U.S.C. § 858, staff should be aware that military or Coast
Guard inmates confined in Bureau institutions are subject to the
same discipline and treatment as other inmates in those
institutions.
Additionally, the Bureau will accept the sentence computation
provided by the military or Coast Guard authorities with the
exception that the Bureau will release such inmates, if not
paroled, under the provisions of 18 U.S.C. § 4164 provided they
have accrued good time deductions in excess of 180 days. DSCC
staff will refer to the appropriate military or Coast Guard
authorities for resolution of suspected sentence computation
errors or discrepancies, or challenges to the sentence
computation by the inmate or his or her representative, or both.

P5100.08
9/12/2006
Chapter 7, Page 13
Once a military inmate comes into Bureau custody, all
notifications and requirements apply as if he or she were a
Bureau inmate, i.e., VWP notification, VCCLEA notification,
Sex Offender Notification, and IFRP requirements. Notification
to the military is also required at least 30 days prior to
the inmate’s release.
18. STATE PLACEMENT. Inmates who have exhausted available
resources within the Bureau, should be referred for placement
in an appropriate non-federal facility under contract with the
Bureau. Preparation of a transfer referral to merely “exhaust"
all BOP resources is not required when the inmate is clearly
not appropriate for any facility within the Bureau.
a. Placement Procedures. The Warden will prepare a memorandum
to the DSCC Administrator outlining the reasons for state
placement of a federal inmate. This memorandum will be forwarded
along with supporting documentation and classification material
that will, at a minimum, include the following:
(1) Presentence Investigation Report;
(2) Two copies of the Judgment;
(3) Relevant SENTRY data;
(4) Current Progress Report; and,
(5) Any Disciplinary or SIS Reports.
If the DSCC Administrator approves an inmate for state
placement, DSCC staff will select a state correctional
system for referral.
The system
selected will be based on the type of facilities within the
system; available bed space; court status (state systems that
are under injunction because of overcrowding or violations of
inmates' civil rights will not be used), and the state’s
willingness to accept federal boarders.
Once a suitable
state correctional system has been identified, DSCC staff will
forward the transfer packet to the appropriate Community
Corrections Regional Administrator, overseeing the state in
which the DSCC Administrator has identified for possible
placement.
DSCC staff may make up to two referrals per inmate at a time,
and continue this process until an appropriate placement is
secured. The CCRA will work through the local CCM office which
will refer the case for state placement.
The CCM office will
advise the CCRA of the response from the state
authority/Department of Corrections.
If approved for
placement, the CCRA will initiate SENTRY redesignation
procedures, and forward the inmate file to the CCM office. If
not approved for placement the CCRA will

P5100.08
9/12/2006
Chapter 7, Page 14
advise the DSCC Administrator, who will continue to secure a
suitable state placement.
The CCM office with state monitoring authority in which the
inmate is eventually housed assumes full responsibility for the
inmate, including biennial reviews and subsequent transfer
authority. State placement materials containing, at a minimum, a
Progress Report, Presentence Investigation Report, and all
memoranda pertaining to the state placement, will be forwarded
to and maintained by the CCM office after the inmate has been
approved for placement.
If an inmate is approved for permanent return to the Bureau,
the place of confinement will be determined by the DSCC. If an
inmate is returned to the Bureau for medical treatment, the
inmate will be returned to the state when the medical
treatment is completed.
Occasionally,
returning the inmate to the originating state may not be
appropriate.
In such cases, the DSCC will obtain a new place
of incarceration for the inmate, after consultation with the
Office of Medical Designation and Transportation.
b. Post-Placement Monitoring. After a federal inmate has been
placed in a state contract facility, the appropriate CCM will
review the case every two years beginning from the date of the
inmate’s arrival to determine whether the inmate is still
appropriate for state placement. The CCM's cover memorandum
containing a recommendation and a Progress Report provided by
the state contract facility will be forwarded to DSCC staff who
will make a determination for continued state placement or
return to Bureau custody.
If the inmate requires continued placement in that state
facility, DSCC staff will enter a notation on the SENTRY “CIM
Clearance and Separatee Data” screen indicating such. However,
if state placement is no longer necessary, the inmate will be
redesignated to Bureau custody by the DSCC.
Inmates serving a sentence of Death will also be reviewed for
continued state placement. Information received from Community
Corrections staff during the review of the contract may be used
to make a determination for continued state placement.
The DSCC is responsible for monitoring and tracking state
placement requests received from BOP institutions. The CCRA will
prepare a quarterly report (statistical/narrative) which will be
forwarded to the DSCC Administrator.

P5100.08
9/12/2006
Chapter 7, Page 15
19. SECONDARY DESIGNATION. Upon initial designation, an inmate
may be designated specifically for a parole hearing or program
participation, and as a result, may require a secondary
designation upon completion of the activity. If upon completion
of the activity, staff determine that the secondary designation
is no longer appropriate, the DSCC will be notified for
reconsideration. Otherwise, when the conditions of the initial
designation are met, institution staff will prepare a Transfer
Order for signature of the sending institution Warden and
arrangements will be made for movement of the inmate through
routine procedures.
A secondary designation will not normally be made for cases
designated for medical or psychiatric treatment. The medical
center or reviewing institution will notify the Medical
Designator upon completion of evaluation or treatment. Approval
will be given for a secondary designation at that time. This
approval will be based on medical requirements of the inmate
and resources of the secondary designation.
20. POPULATION MANAGEMENT. The Assistant Director, Correctional
Programs Division periodically reviews each institution’s Rated
and Designation Capacities. Occasionally, it is necessary to
impose a moratorium or population cap on a particular
institution to avoid or reduce overcrowding. The Assistant
Director, Correctional Programs Division, with the approval of
the Population Management Subcommittee of the Executive Staff,
may impose a moratorium on other facilities including the
Medical Referral Center general population units. The Assistant
Director, Health Services Division, with the approval of the
Population Management Subcommittee of the Executive Staff, may
authorize a moratorium or population cap for Medical Referral
Centers (excluding general population).
a.

Referral Procedures

(1) The Warden of the institution recommends to
the Regional Director that a moratorium or population
cap be established.
(2) The Regional Director reviews the request, and if
in agreement, contacts the Assistant Director, Correctional
Programs Division, or the Assistant Director, Health
Services Division, and either requests a population cap or
total moratorium.
A population cap places a ceiling on the number of inmates
that can be designated to a facility. A total moratorium is
defined as a complete cessation of all initial designations
and redesignations to an institution or DFCL assignment.

P5100.08
9/12/2006
Chapter 7, Page 16
In extreme circumstances, the Assistant Director, Correctional
Programs or Health Services Division with concurrence of the
Subcommittee may direct that inmates en route to a facility be
redesignated. When a moratorium or population cap is imposed, a
termination date will be established. The cap or moratorium will
be terminated on that date unless the Regional Director contacts
the appropriate Assistant Director, Correctional Programs or
Health Services Division, and obtains an extension.
(3) The appropriate Assistant Director will issue
a GroupWise e-mail notifying the DSCC Administrator and
Chief Executive Officers of the cap or moratorium.
21.

INSTITUTIONS WITH SPECIAL MISSIONS

a. FCI Oakdale. The Bureau, ICE, and the Executive Office for
Immigration Review (EOIR) work closely together to meet the
requirements of the Immigration Reform and Control Act of 1986,
by ensuring the expeditious review of criminal aliens for
deportation. Beds are available for federally sentenced aliens,
who are subject to administrative proceedings under the
Immigration and Naturalization Act. Such inmates are transferred
to FCI Oakdale for disposition of their ICE detainer prior to
completion of their federal sentence.
Mexican and Cuban nationals are not eligible for the Oakdale
Criminal Alien Program. The following procedures apply for the
actual selection and designation of inmates to the Oakdale
Criminal Alien Program.
(1) The ICE Officer in Charge at FCI Oakdale will monitor
the inmate male population via SENTRY to identify criminal
aliens appropriate for the program at FCI Oakdale.
After they
have been identified, ICE staff will place a detainer on these
individuals through the DSCC.
Each week DSCC staff
will compile a list of the criminal aliens who are to be
released within the next year. A courtesy list will be
submitted, via GroupWise, to FCI Oakdale for monitoring
purposes.
(2) ICE staff at FCI Oakdale will forward to DSCC staff
information on alien inmates via GroupWise to assist in the
movement of inmates to FCI Oakdale at a later date. The movement
of inmates to FCI Oakdale will be authorized and coordinated by
the DSCC. DSCC staff will ensure CIM clearance is obtained and
the Custody Classification form reflects appropriate use of any
Management Variable.
(3) Inmates will be redesignated no later than seven
months from a firm projected release date. Once approved for
transfer,

P5100.08
9/12/2006
Chapter 7, Page 17
institution and transportation staff will immediately schedule
the inmate for movement to FCI Oakdale. Institution staff will
notify the Oakdale CMC if the inmate is not en route within 15
working days of the transfer approval. The central file should
contain a current Progress Report and all pertinent case
management activities should be completed prior to transfer
including fines and the ordering of parole certificates, when
applicable, or preparation of other release documents as
required.
(4) ISM staff will ensure any other detainers lodged
against those inmates approved for transfer are resolved and
the detaining authority notified before the inmate is
transferred to FCI Oakdale.
(5) Because of unforeseen circumstances, some criminal
aliens may be inappropriate for transfer to FCI Oakdale. ICE
staff at FCI Oakdale will notify DSCC staff when this occurs
and will advise of any additional action necessary to
coordinate the resolution of the inmate's citizenship/release
status. Conversely, institution staff are to contact DSCC staff
if they believe a transfer should not occur.
If the
transfer is deemed inappropriate, DSCC staff will delete the
Oakdale "DST" transfer approval.
(6) The Detention Services Branch, Correctional
Programs Division, Central Office will assist with
coordination of the Oakdale Criminal Alien Program and will
act as the primary liaison with ICE and EOIR Headquarters on
matters of mutual interest affecting the program's
development and/or modification. Any questions regarding
these matters should be directed to that office.
b. USP Marion/ADX Florence. USP Marion/ADX Florence general
population units are designed for male inmates who have
demonstrated an inability to function in a less restrictive
environment without being a threat to others, or to the secure
and orderly operation of the institution.
(1) Referral Procedures and Criteria. Prior to referring
an inmate to USP Marion or ADX Florence, redesignation to
another high security institution should be considered first.
If transfer to another institution is not
appropriate, Wardens will refer the proposed USP Marion or ADX
Florence case to North Central Regional Director. The North
Central Region will designate the inmate as appropriate.
Assignment to USP Marion or ADX Florence will ordinarily be
made without regard for such factors as release destination or

P5100.08
9/12/2006
Chapter 7, Page 18
program needs, such as education and vocational training. Prior
to transfer to USP Marion or ADX Florence, staff at the sending
institution will ensure that the inmate is assigned Maximum
custody. While in transit to USP Marion or ADX Florence, inmates
will be housed and provided visiting, correspondence, and
telephone privileges as if confined at USP Marion or ADX
Florence.
Inmates currently diagnosed as suffering from serious
psychiatric illnesses should not be referred for placement at
either USP Marion or ADX Florence.
(2) Referral Packet for USP Marion or ADX Florence. The
referral packet for either USP Marion or ADX Florence general
population will include the following items:
(a) A memorandum from the Warden to the North
Central
Regional
Director
with
the
specific
rationale
supporting
the
institution's
recommendation;
(b) Copies of all disciplinary reports,
investigative materials or other official documentation
related to the behavior prompting the referral;
(c)

A current Progress Report;

(d) A copy of the inmate's latest Presentence
Investigation Report; and,
(e)

A recent psychiatric or mental health evaluation.

Inmates with severe or chronic behavior patterns that
cannot be addressed in any other Bureau institution should be
referred to ADX Florence general population, and those who
are somewhat less problematic should be referred to USP
Marion. In describing the reasons underlying the referral, the
Warden should explain why he or she has selected USP Marion
or ADX Florence, respectively.
(3) Acceptance or Rejection of Referrals. The North
Central Regional Director has final review authority for
referrals to the USP Marion and ADX Florence general
population units.
In some cases,
the Regional Director may approve placement at USP Marion
when a referral has been submitted for ADX Florence and vice
versa.
A response to a recommendation for USP Marion or ADX
Florence placement will ordinarily be made by the North Central
Regional Director within 60 calendar days after receiving the

P5100.08
9/12/2006
Chapter 7, Page 19
referral packet from the referring institution. Approval or
denial will be noted in SENTRY on the inmate's “CIM
Clearance and Separatee Data” screen, with a brief
memorandum from the North Central Regional Director to the
requesting Warden to follow.
(4) Transfer from USP Marion or ADX Florence. Once an
inmate successfully completes the USP Marion or ADX Florence
program, the Warden will submit a transfer request to the North
Central Regional Director. Upon the North Central Regional
Director’s approval the request will be forwarded to the DSCC
for determination of an appropriate facility.
Inmates will
ordinarily be transferred from USP Marion or ADX Florence using
Code 308 - Lesser Security. Ordinarily, inmates completing the
ADX Florence program will be transferred to a High Security
facility, other than USP Marion.
(5) USP Marion Failures. Inmates who continue to exhibit
disruptive misconduct at USP Marion may be considered for
referral to ADX Florence general population or the Control
Unit.
c.

FMC Carswell Administrative Unit

(1) Initial Designations. Initial designations may only
occur in extraordinary situations by DSCC staff.
(2) Redesignation Criteria. The FMC Carswell
Administrative Unit is designed to house females
exhibiting any of the following:
•

A history of escape or attempted escape from
a secure institution;

•

Demonstrated repeated incidents of
assaultive or predatory behavior;

•

Demonstrated chronic behavior problems; and/or

•

Special management concerns.

(3) Referral for transfer to the FMC Carswell
Administrative Unit will be submitted via the Request
for Transfer/Application of Management Variable (409) to
the DSCC Administrator.
(4) Acceptance or Rejection of Referrals. The DSCC
Administrator has final review authority for referrals
to FMC Carswell Administrative Unit.

P5100.08
9/12/2006
Chapter 7, Page 20
TRANSFER CODES
CODE
276

DESCRIPTION
FURLOUGH TRANSFER: Unescorted furlough transfer to a CCC.

307

INSTITUTION CLASSIFICATION: Transfer to an institution with
greater security (e.g., Low to Medium).

308

INSTITUTION CLASSIFICATION: Transfer to an institution with
less security (e.g., High to Medium).

309

DISCIPLINARY: Transfer as a result of an act(s) of misconduct
related to documented poor institutional adjustment.
See
Program Statement on Discipline and Special Housing Unit.

313

NEARER RELEASE: Transfer for the purpose of placing an inmate
in an institution nearer the release destination or to
facilitate the release process.

314

TRAINING PURPOSES: Discontinued (Use Code 324).

315

TRAINING COMPLETED: Discontinued (Use Code 325).

316

TEMPORARY TRANSFER: Transfer to the custody of U.S. Marshals
or local authority.

317

RELIEVE OVERCROWDING: Transfer to relieve overcrowding at a
facility.

318

INCREASE POPULATION: Transfer to build a population, usually
upon activation of a new facility.

319

DRUG ABUSE PROGRAM: Transfer to participate in a specialized
Drug Abuse Program.

320

WORK/STUDY RELEASE: Discontinued.

321

TRANSFER TO CONTROL UNIT: Transfer to Control Unit (see
Chapter 7, Section 4).

322

TRANSFER FROM CONTROL UNIT: Transfer from Control Unit (See
Chapter 7, Section 4).

323

CLOSE SUPERVISION CASE: Transfer as a result of an
investigation that indicates a safety, security, or escape
risk. Includes verified and unverified protection cases.

324

PROGRAM PARTICIPATION: Transfer for a parole hearing or to
participate in a specialized program.

325

PROGRAM COMPLETED/WITHDRAWAL/REMOVAL: Return to the original
institution following the completion, withdrawal, or removal
from a specialized program.

326

CONCURRENT SERVICE IN NON-FEDERAL FACILITY: Transfer to nonfederal facility (excluding CCC) for service of concurrent
federal and state sentences.

327

BOARDING IN NON-FEDERAL FACILITY: Transfer to non-federal
facility (excluding CCC) for service of federal sentences
only.

P5100.08
9/12/2006
Chapter 7, Page 21
TRANSFER CODES
CODE
328

DESCRIPTION
RETURN FROM NON-FEDERAL FACILITY: Return from non-federal
facility to federal institution for service of federal
sentence only.

330

ADJUSTMENT PURPOSES: Transfer for the purpose of placing the
inmate in a new setting due to poor institutional adjustment
or CIM concerns. This code differs from a 323 Close
Supervision Transfer in that an SIS investigation is not
normally conducted.

331

TRANSFER FOR MEDICAL TREATMENT: Transfer from general
population for the purpose of obtaining medical/physical
treatment in a Medical Referral Center.
Requires a change to
a CARE 4 assignment.

332

MEDICAL TREATMENT COMPLETED: Return from Medical Referral
Center to general population after treatment for
medical/physical treatment. Requires a change from CARE 4
assignment to a lesser care level assignment.

333

TRANSFER FOR PSYCHOLOGICAL/PSYCHIATRIC EVALUATION: Transfer
from general population for the purpose of obtaining
psychiatric treatment in a Medical Referral Center.
Requires
a change to a CARE 4 assignment.

334

PSYCHOLOGICAL/PSYCHIATRIC EVALUATION COMPLETED: Return from a
Medical Referral Center to general population after obtaining
psychiatric treatment. Requires a change from CARE 4
assignment to a lesser care level assignment.

335

TRANSFER FOR HOSPITALIZATION AND TREATMENT: Transfer between
BOP Medical Referral Centers for continued medical/physical or
psychiatric treatment. (SPG to BUT). CARE 4 assignment
remains intact.

336

HOSPITALIZATION AND TREATMENT COMPLETED: Discontinued (See
Code 332).

337

OTHER: This category may be used only when no other transfer
code above applies. (DISCONTINUED)

338

DECREASE IN MEDICAL CARE LEVEL: Transfer used when there has
been a decrease in the inmate’s medical care level and the
inmate no longer requires the higher level of medical
services.
This code is to be used when the transfer occurs
between non-MRC institutions and when there is a decrease from
the CARE assignments 2 and 3 only.

339

INCREASE IN MEDICAL CARE LEVEL: Transfer used when there has
been an increase in the inmate’s medical care level and inmate
is being transferred for the sole purpose of requiring
increased medical resources. This code is to be used when the
transfer occurs between non-MRC institutions and when there is
an increase from the CARE assignments 1 and 2 only.

369

FACILITY REORGANIZATION: Transfer based on a mission change of
the institution.

P5100.08
9/12/2006
Appendix A, Page 1
OFFENSE SEVERITY SCALE

GREATEST SEVERITY
Aircraft Piracy - placing plane or passengers in danger
Arson - substantial risk of death or bodily injury
Assault - serious bodily injury intended or permanent or
life threatening bodily injury resulting)
Car Jacking - any
Drug Offense - see criteria below*
Escape - closed institution, secure custody, force or
weapons used
Espionage - treason, sabotage, or related
offenses Explosives - risk of death or bodily
injury Extortion - weapon or threat of violence
Homicide or Voluntary Manslaughter - any
Kidnaping - abduction, unlawful restraint, demanding
or receiving ransom money
Robbery - any
Sexual
offenses
rape,
sodomy,
incest,
carnal
knowledge, transportation with coercion or force
for commercial purposes
Toxic Substances/Chemicals: - weapon to endanger human life
Weapons - distribution of automatic weapons, exporting
sophisticated weaponry, brandishing or threatening use of
a weapon
* Any drug offender whose current offense includes the following
criteria will be scored in the Greatest severity category:
The offender was part of an organizational network and he or she
organized or maintained ownership interest/profits from large-scale drug
activity,
***AND***
The drug amount equals or exceeds the amount below:
Cocaine - greater than or equal to 10,000 gm, 10 K, or 22 lb
Cocaine Base "Crack"
- greater than or equal to 31 gm
Hashish - greater than or equal to 250,000 gm, 250 K, or 551 lb
Marijuana - greater than or equal to 620,000 gm, 620 K, or 1,367 lb
PCP - greater than or equal to l00,000 mg, 100 gm, or 20,000 dosage units
Heroin or Opiates - greater than or equal to 2,000 gm, 2 K, or 4.4 lb
Methamphetamine - greater than or equal to 16,000 gm, 17 K, or 35 lbs
Other illicit drugs: - Amphetamine, Barbiturates, LSD, etc. greater than
or equal to 250,000 dosage units

P5100.08
9/12/2006
Appendix A, Page 2

HIGH SEVERITY
Arson - other
Cruelty to Children - any
Drugs (For Females only)
Cocaine - greater than or equal to 10,000 gm, 10 K,
Or 22 lb
Cocaine Base “Crack” - greater than or equal to 31
gm Hashish - greater than or equal to 250,000 gm,
250 K, Or 551 lb
Marijuana - greater than or equal to 620,000 gm, 620 K,
Or 1,367 lb
PCP - greater than or equal to 100,000 mg, 100 gm,
or 20,000 dosage units
Heroin or Opiates - greater than or equal to 2,000 gm,
2 K, or 4.4 lb
Methamphetamine - greater than or equal to 16,000 gm,
17 K, or 35 lb
Other illicit drugs - Amphetamine, Barbiturates,
LSD etc. - greater than or equal to 250,000 dosage
units
Explosives - other
Extortion - other
Involuntary manslaughter - includes vehicular homicide
Residential Burglary - with evidence that occupants were in
dwelling during the commission of the offense
Rioting - any
Sexual Offenses - sexual exploitation of children,
unlawful sexual conduct with a minor, pornography
Stalking - any
Threatening Communications - with conduct evidencing intent to
carry out such threat
Toxic Substances/Chemicals - other

P5100.08
9/12/2006
Appendix A, Page 3

MODERATE SEVERITY
Assault - other
Auto Theft - any
Breaking and Entering - any
Burglary - other
Child Abandonment - any
Contempt of Court - criminal contempt
Drugs Cocaine - greater than or equal to 400 gm, .4 K, or .88 lb
Cocaine Base "Crack" - greater than or equal to 1 gm
Hashish - greater than or equal to 11,000 gm, 11 K, or 24 lb
Marijuana - greater than or equal to 25,000 gm, 25 K, or 55 lb
PCP - greater than or equal to 4,000 mg, 4 gm, or .14 oz
Heroin or Opiates - greater than or equal to 80 gm, .08 K, or .18 lb
Methamphetamine - greater than or equal to 667 gm, .67 K, or 1.47 lb
Other illicit drugs - Amphetamine, Barbiturates, LSD, etc. greater
than or equal to 10,000 dosage units, .05 K, or .11 lb
Escape - walkaway from open institution, failure to appear/bail reform act,
no threat of violence involved
Immigration Offenses - transportation of unlawful aliens
Obstruction of Justice - any
Property Offenses - over $250,000, includes theft, fraud, tax evasion,
forgery, currency offenses
Sexual Offenses - other
Weapons - other

LOW-MODERATE SEVERITY
Bigamy - Polygamy
Drugs Cocaine - less than 400 gm, .4 K, or .88 lb
Cocaine Base "Crack" - less than 1 gm
Hashish - less than 11,000 gm, 11 K, or 24 lb
Marijuana - less than 25,000 gm, 25 K, or 55 lb
PCP - less than 4,000 mg, 4 gm, or .14 oz
Heroin or Opiates - less than 80 gm, .08 K, or .18 lb
Methamphetamine - less than 667 gm, .67 K, or 1.47 lb
Other illicit drugs - Amphetamine, Barbiturates, LSD,
etc., less than 10,000 dosage units, .05 K, or .11 lb
Indecent Exposure - indecent acts, lewd behavior
Immigration Offenses - other
Post-Release Supervision Violation - technical, administrative
Property Offenses - valued between $2,000 and $250,000)

P5100.08
9/12/2006
Appendix A, Page 4
LOWEST SEVERITY
Drugs - personal use
Gambling Law Violation - any
Liquor Law Violation - any
Property Offenses - less than $2,000
Suspicion - any
Traffic Laws - any
Vagrancy - any
Vandalism - any

MARIJUANA EQUIVALENT CHART
DRUG

MARIJUANA EQUIVALENT

1 gm of Heroin

1000 gm

1 gm of Cocaine Powder

200 gm

1 gm of Methamphetamine

2000 gm

1 gm of LSD

100,000 gm

1 gm of “crack” cocaine

20,000 gm

1 gm of Hashish Oil

50 gm

For other drug equivalents, please refer to the
U.S. Sentencing Commission Guidelines Manual.

MEASUREMENT CONVERSION TABLE
1 oz = 28.35 gm
1 lb = 453.6 gm
1 lb = 0.4536 kg
1 gal = 3.785 liters
1 qt = 0.946 liters

1 gm = 1 ml (liquid)
1 liter = 1,000 ml
1 kg = 1,000 gm
1 gm = 1,000 mg
1 grain = 64.8 mg

P5100.08
9/12/2006
Appendix A, Page 5
DEFINITION OF ROLES INVOLVED IN DRUG OFFENSES

To determine whether an individual involved with a drug
offense rose to the level of an organizer or leader, read the
“Offense Conduct” section of the Presentence Investigation
Report, and any other available information (i.e., Statement
of Reasons,
U.S. Attorney Report, etc.) to determine what the individual’s
role was in the criminal activity. The role definitions below are
grouped into two categories: Those that rise to the level of
organizer/leader; and, those that do not.

ORGANIZER/LEADER
Importer/High-Level Supplier: imports or otherwise supplies
large quantities of drugs; is at or near the top of the
distribution chain; has ownership interest in drugs (not
merely transporting drugs for another individual); usually
supplies drugs to other drug distributors and does not deal in
retail amounts; may employ no or very few subordinates.
Organizer/Leader: organizes, leads, directs, or otherwise runs
a drug distribution organization. Receives the largest share of
the profits and has the greatest decision-making authority.
Grower/Manufacturer: grows, cultivates, or manufactures a
controlled substance, and is the principal owner of the drugs.
(Keep in mind, the intent of this definition is to capture the
individual who has the capability to manufacture enormous
amounts of drugs in his garage/lab for example, and not the
individual who is growing only five marijuana plants in his
basement.)
Financier/Money Launderer: provides money for
purchase, importation, manufacture, cultivation,
transportation, or distribution of drugs; launders
proceeds of drug sales or purchases.
Aircraft Pilot/Vessel Captain: pilots vessel or aircraft;
requires special skill; does not include inmate who is the
only participant directing a small boat (i.e., a speed boat)
onto which drugs had been loaded from a “mother ship” (such
person is a courier).

P5100.08
9/12/2006
Appendix A, Page 6
NOT A DRUG ORGANIZER/LEADER

Manager: serves as a lieutenant to assist one of the above;
manages all or a significant portion of the manufacturing,
importation, or distribution operation; takes instructions
from one of the above and conveys to subordinates; directly
supervises at least one other co-participant in an
organization of at least five co-participants.
Bodyguard/Strongman/Debt Collector: provides physical and
personal security for another co-participant in the
offense; collects debts owed, or punishes recalcitrant
persons.
Chemists/Cooks/Chemical Supplier: produces LSD,
methamphetamine, crack cocaine, or other illegal drugs, but
does not qualify as a Grower/Manufacturer because he/she is
not the principal owner of the drugs. Chemical supplier does
not handle drugs themselves but engages in the unlawful
diversion, sale, or furnishing of listed chemicals or
equipment used in the synthesis or manufacturing of controlled
substances.
Supervisor: supervises at least one other co-participant,
however, has limited authority and does not qualify as a
Manager.
Street-Level Dealer: distributes retail quantities directly to
the user.
Broker/Steerer/Go-Between: arranges for two parties to buy/sell
drugs, or directs potential buyer to a potential seller.
Courier: transports or carries drugs with the assistance of a
vehicle or other equipment. Includes situations where
individual, who is otherwise considered to be a crew member,
is the only participant directing a vessel (e.g., a speed
boat) onto which drugs had been loaded from a “mother ship”.
Mule: transports or carries drugs internally or on their
person, often by airplane, or by walking across a border. Also
includes an individual who only transports or carries drugs in
baggage, souvenirs, clothing, or otherwise.
Renter/Storer: provides (for profit/compensation) own
residence, structures (barns, storage bins, buildings), land,
or equipment for use to further the offense. This inmate is
distinguished from the enabler because he/she is paid (in some
way) for his/her services.

P5100.08
9/12/2006
Appendix A, Page 7
Money runner: transports/carries money and/or drugs to and from
the street-level dealer.
Off-loader/Loader: performs the physical labor required to put
large quantities of drugs into storage, hiding, or onto some
mode of transportation.
Gopher/Lookout/Deckhand/Worker/Employee: performs very limited,
low-level function in the offense (whether or not ongoing);
includes running errands, answering the telephone, receiving
packages, packaging the drugs, manual labor, acting as lookout
to provide early warnings during meetings, exchanges, or offloading, or acting as deckhand/crew member on vessel or
aircraft used to transport large quantities of drugs.
Enabler (Passive): plays no more than a passive role in the
offense, knowingly permitting a certain unlawful criminal
activity to take place without actually being involved with
the activity; may be coerced or unduly influenced to play such
a function (e.g., a parent or grandparent threatened with
displacement from a home unless they permit the activity to
take place), or may do so as “a favor” (without compensation).
User Only: possessed small amount of drugs apparently for
personal use only; no apparent function in any conspiratorial
criminal activity.
Wholesaler: sells more than retail/user-level
quantities (greater than one ounce) in a single
transaction.

P5100.08
9/12/2006
Appendix A, Page 8

SPECIAL INSTRUCTIONS
In the case of an offense involving marijuana plants, one plant
equals 100 grams (or the actual weight of the useable
marijuana, whichever is greater).
If the offense includes several types of drugs, compute the
marijuana equivalent and total the sum to arrive at a grand
total. For example, if the inmate has marijuana, cocaine, and
heroin, compute the cocaine and heroin to an equivalent
amount of marijuana and hold the inmate accountable for the
sum total of the equivalent amount of marijuana.
Offenses not listed will be assigned a severity category
according to the most comparable listed offense.
Score any attempt, aiding and abetting, conspiracy, misprision
of a felony, and accessory after the fact in the same severity
category as the underlying offense. Total offense behavior is to
be considered, utilizing the most serious offense or act
committed. However, in drug conspiracy cases, the individual
will be held accountable as documented by the Judge in the
Statement of Reasons. If the Statement of Reasons is not
attached, the Case Manager will review the Presentence
Investigation Report to determine the individual’s specific
reported behavior, and not hold the individual accountable for
the entire drug conspiracy empire.
If committed as a parole, mandatory release, special parole
term, or supervised release violator as a result of a new
conviction, use that new offense behavior for scoring
"Severity of Current Offense."
If committed as a probation violator, use the most severe
documented behavior between the original offense that
prompted probation and the new criminal conduct (violation
behavior) for scoring "Severity of Current Offense."
For this Program Statement’s purposes, sentences with a
specific finding of “withheld adjudication” will be considered
the same as if the Judge made a finding of guilt.

P5100.08
9/12/2006
Appendix A, Page 9

WAIVER FOR MISDEMEANANTS

I,

,
(Name of Inmate)

(Register Number)

have been convicted under
(Offense Code and Title)

and committed to the custody of the Attorney General or the
Bureau of Prisons for service of a misdemeanor sentence, do
hereby waive my right as a misdemeanant offender to serve my
sentence in a facility other than a high security level
institution. I understand my conviction could entitle me to be
placed in a Minimum, Low, or Medium level institution, as deemed
appropriate by the Bureau of Prisons; however, I voluntarily
waive my right to such placement. I further understand that this
waiver does not prevent the Federal Bureau of Prisons from
transferring me to a Minimum, Low, or Medium security level
institution in the future, if appropriate.

Inmate's Signature

Witness
Witness

Date

P5100.08
9/12/2006
Appendix B, Page 1
STANDARD ABBREVIATIONS/TERMS (BP-337)

ADW
ALC
ATT
BRA
CC
CC FRD
COC
CONSP
CRK
CS
D/DS
DETN
DRG
DUI
DWI
DWOL
DWP/DWIP
ESS

F/A
FTA
GD
GTA
H/G
HX
IR
ISS

ITSMV
JTC
LOC
LOP
M/MOS
MH
MJ
PBJ
PC
PED
PLIO
PROB
PSY
PWITD
PV

Assault with a Deadly Weapon
Alcohol
Attempt
Bail Reform Act (constitutes escape)
Concurrent
Credit Card Fraud
Cocaine
Conspiracy
Crack
Consecutive
Day/days
Detainer
Drug
Driving under the influence
Driving while influenced
Driving without a License
Dismissed without/with Prejudice
Execution of Sentence Suspended (If part of the
sentence was imposed score as prior. If the entire
sentence was suspended, do not count as prior,
HOWEVER, if the offense involved escape or
violence, score under appropriate history item.)
Firearm
Failure to Appear (constitutes escape)
Good
Grand Theft Auto
Handgun
History
Incident Report
Imposition of Sentence Suspended (If part of the
sentence was imposed score as prior. If the entire
sentence was suspended, do not count as prior,
HOWEVER, if the offense involved escape or
violence, score under appropriate history item.)
Interstate Transportation of Stolen Motor Vehicle
Jail Time Credit
Lack of Cooperation
Loss of Privileges
Month/months
Mental health
Marijuana
Probation Before Judgment
Pending Charge
Parole Eligibility Date
Pled to Lesser Instant Offense
Probation
Psychological/Psychiatric
Possession with Intent to Distribute
Parole Violation

P5100.08
9/12/2006
Appendix B, Page 2

STANDARD ABBREVIATIONS/TERMS (BP-337)

SRV
TRD
UUV
VOP
WPN
Y/YRS

Supervised Release Violation
Tentative Release Date
Unauthorized Use of a Vehicle
Violation of Probation
Weapon
Year/years

P5100.08
9/12/2006
Appendix B, Page 3
Form 409, REQUEST FOR TRANSFER/APPLICATION OF MANAGEMENT VARIABLE
is available on BOPDOCS

